Exhibit 10.1

 

LOGO [g239350g28m00.jpg]    Execution Version

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2011

by and among

EQUITY ONE, INC.,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Runners,

and

SUNTRUST BANK, BANK OF AMERICA, N.A., and U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   Definitions    1

Section 1.1

  

Definitions

   1

Section 1.2

  

General; References to Pacific Time

   33

Section 1.3

  

Financial Attributes of Non-Wholly-Owned Subsidiaries

   34

Section 1.4

  

Exchange Rates; Currency Equivalents

   34

Section 1.5

  

Redenomination of Certain Foreign Currencies and Computation of Dollar
Equivalent Amounts

   35

Section 1.6

  

Amendment and Restatement

   35

ARTICLE II

   Credit Facility    35

Section 2.1

  

Revolving Loans

   35

Section 2.2

  

Additional Multicurrency Loan and Multicurrency Letter of Credit Provisions

   37

Section 2.3

  

Bid Rate Loans

   39

Section 2.4

  

Letters of Credit

   42

Section 2.5

  

Swingline Loans

   47

Section 2.6

  

Rates and Payment of Interest on Loans

   48

Section 2.7

  

Number of Interest Periods

   49

Section 2.8

  

Repayment of Loans

   49

Section 2.9

  

Prepayments

   50

Section 2.10

  

Non-Pro Rata Disbursements

   51

Section 2.11

  

Continuation

   51

Section 2.12

  

Conversion

   52

Section 2.13

  

Notes

   52

Section 2.14

  

Voluntary Reductions of the Revolving Commitment

   53

Section 2.15

  

Extension of Maturity Date

   53

Section 2.16

  

Expiration Date of Letters of Credit Past Revolving Commitment Termination

   53

Section 2.17

  

Amount Limitations

   54

Section 2.18

  

Increase in Revolving Commitments

   54

Section 2.19

  

Funds Transfer Disbursements

   55

ARTICLE III

   Payments, Fees and Other General Provisions    56

Section 3.1

  

Payments

   56

Section 3.2

  

Pro Rata Treatment

   57

Section 3.3

  

Sharing of Payments, Etc

   58



--------------------------------------------------------------------------------

Section 3.4

  

Several Obligations

   58

Section 3.5

  

Fees

   58

Section 3.6

  

Computations

   59

Section 3.7

  

Usury

   59

Section 3.8

  

Statements of Account

   60

Section 3.9

  

Defaulting Lenders

   60

Section 3.10

  

Taxes; Foreign Lenders

   63

ARTICLE IV

   INTENTIONALLY OMITTED    67

ARTICLE V

   Yield Protection, Etc    67

Section 5.1

  

Additional Costs; Capital Adequacy

   67

Section 5.2

  

Suspension of LIBOR Loans and Multicurrency Loans

   68

Section 5.3

  

Illegality

   69

Section 5.4

  

Compensation

   70

Section 5.5

  

Treatment of Affected Loans

   70

Section 5.6

  

Affected Lenders

   71

Section 5.7

  

Change of Lending Office

   72

Section 5.8

  

Assumptions Concerning Funding of LIBOR Loans and Multicurrency Loans

   72

ARTICLE VI

   Conditions Precedent    72

Section 6.1

  

Initial Conditions Precedent

   72

Section 6.2

  

Conditions Precedent to All Loans and Letters of Credit

   74

ARTICLE VII

   Representations and Warranties    74

Section 7.1

  

Representations and Warranties

   74

Section 7.2

  

Survival of Representations and Warranties, Etc

   80

ARTICLE VIII

   Affirmative Covenants    80

Section 8.1

  

Preservation of Existence and Similar Matters

   81

Section 8.2

  

Compliance with Applicable Law

   81

Section 8.3

  

Maintenance of Property

   81

Section 8.4

  

Conduct of Business

   81

Section 8.5

  

Insurance

   81

Section 8.6

  

Payment of Taxes and Claims

   81

Section 8.7

  

Books and Records; Inspections

   82

Section 8.8

  

Use of Proceeds

   82

Section 8.9

  

Environmental Matters

   82

Section 8.10

  

Further Assurances

   83

 

Page ii



--------------------------------------------------------------------------------

Section 8.11

  

Material Contracts

   83

Section 8.12

  

REIT Status

   83

Section 8.13

  

Exchange Listing

   83

Section 8.14

  

Guarantors

   83

ARTICLE IX

   Information    85

Section 9.1

  

Quarterly Financial Statements

   85

Section 9.2

  

Year-End Statements

   85

Section 9.3

  

Compliance Certificate and Unencumbered Asset Value Certificate

   86

Section 9.4

  

Other Information

   86

Section 9.5

  

Electronic Delivery of Certain Information

   88

Section 9.6

  

USA Patriot Act Notice; Compliance

   89

ARTICLE X

   Negative Covenants    89

Section 10.1

  

Financial Covenants

   89

Section 10.2

  

Negative Pledge

   91

Section 10.3

  

Restrictions on Intercompany Transfers

   91

Section 10.4

  

Sales of Assets and Other Arrangements

   91

Section 10.5

  

Plans

   92

Section 10.6

  

Fiscal Year

   92

Section 10.7

  

Modifications of Organizational Documents

   92

Section 10.8

  

Transactions with Affiliates

   92

ARTICLE XI

   Default    93

Section 11.1

  

Events of Default

   93

Section 11.2

  

Remedies Upon Event of Default

   95

Section 11.3

  

Intentionally Omitted

   97

Section 11.4

  

Marshaling; Payments Set Aside

   97

Section 11.5

  

Allocation of Proceeds

   97

Section 11.6

  

Letter of Credit Collateral Account

   98

Section 11.7

  

Rescission of Acceleration by the Requisite Lenders

   99

Section 11.8

  

Performance by the Administrative Agent

   99

Section 11.9

  

Rights Cumulative

   99

ARTICLE XII

   The Administrative Agent    100

Section 12.1

  

Appointment and Authorization

   100

Section 12.2

  

Wells Fargo as Lender

   100

Section 12.3

  

Intentionally Omitted

   101

Section 12.4

  

Intentionally Omitted

   101

 

Page iii



--------------------------------------------------------------------------------

Section 12.5

  

Approvals of Lenders

   101

Section 12.6

  

Notice of Events of Default

   101

Section 12.7

  

The Administrative Agent’s Reliance

   101

Section 12.8

  

Indemnification of the Administrative Agent

   102

Section 12.9

  

Lender Credit Decision, Etc

   103

Section 12.10

  

Successor Administrative Agent

   104

Section 12.11

  

Titled Agents

   104

ARTICLE XIII

   Miscellaneous    105

Section 13.1

  

Notices

   105

Section 13.2

  

Expenses

   106

Section 13.3

  

Stamp, Intangible, and Recording Taxes

   107

Section 13.4

  

Setoff

   107

Section 13.5

  

Litigation; Jurisdiction; Other Matters; Waivers

   108

Section 13.6

  

Successors and Assigns

   109

Section 13.7

  

Amendments and Waivers

   113

Section 13.8

  

Nonliability of the Administrative Agent and Lenders

   114

Section 13.9

  

Confidentiality

   114

Section 13.10

  

Indemnification

   115

Section 13.11

  

Termination; Survival

   117

Section 13.12

  

Severability of Provisions

   118

Section 13.13

  

Judgment Currency

   118

Section 13.14

  

GOVERNING LAW

   118

Section 13.15

  

Counterparts

   118

Section 13.16

  

Obligations with Respect to Loan Parties

   119

Section 13.17

  

Independence of Covenants

   119

Section 13.18

  

Limitation of Liability

   119

Section 13.19

  

Entire Agreement

   119

Section 13.20

  

Construction

   119

Section 13.21

  

Headings

   120

Section 13.22

  

Time

   120

 

Page iv



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

SCHEDULE 1.1(a)   Commitments and Pro Rata Shares SCHEDULE 1.1(b)   List of Loan
Parties SCHEDULE 1.1(c)   Existing Liens SCHEDULE 1.6   Outstanding Loans and
Letters of Credit SCHEDULE 7.1(b)   Ownership Structure SCHEDULE 7.1(f)(i)  
Properties SCHEDULE 7.1(f)(ii)   Eligible Properties SCHEDULE 7.1(g)   Existing
Indebtedness SCHEDULE 7.1(h)   Eligible Ground Leases SCHEDULE 7.1(i)  
Litigation SCHEDULE 10.8   Affiliate Transactions SCHEDULE 11.1(d)(i)   Excluded
Loans SCHEDULE 11.1(d)(ii)   Alleged Non-Permitted Transfer Default Loans

 

EXHIBIT A   Form of Assignment and Assumption Agreement EXHIBIT B   Form of
Designation Agreement EXHIBIT C   Form of Bid Rate Quote Request EXHIBIT D  
Form of Bid Rate Quote EXHIBIT E   Form of Bid Rate Quote Acceptance EXHIBIT F  
Form of Guaranty EXHIBIT G   Form of Notice of Borrowing EXHIBIT H   Form
Foreign Currency Credit Notice EXHIBIT I   Form of Notice of Continuation
EXHIBIT J   Form of Notice of Conversion EXHIBIT K   Form of Notice of Swingline
Borrowing EXHIBIT L   Form of Revolving Note EXHIBIT M   Form of Swingline Note
EXHIBIT N   Form of Bid Rate Note EXHIBIT O   Form of Compliance Certificate
EXHIBIT P   Form of Unencumbered Asset Value Certificate EXHIBIT Q   Form of
Transfer Authorizer Designation EXHIBIT R-1   Form of Tax Compliance Certificate
(for foreign Lenders) EXHIBIT R-2   Form of Tax Compliance Certificate (for
foreign Participants)

 

Page v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 30, 2011, by and among EQUITY ONE, INC., a corporation formed under
the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6 (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Administrative Agent”), PNC BANK, NATIONAL ASSOCIATION, as
syndication agent (the “Syndication Agent”), WELLS FARGO SECURITIES, LLC, a
Delaware limited liability company, and PNC CAPITAL MARKETS LLC, a Delaware
limited liability company, as joint lead arrangers and joint book runners (in
such capacities, the “Lead Arrangers”), and SUNTRUST BANK, BANK OF AMERICA,
N.A., and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents (the
“Co-Documentation Agents”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a credit facility in the initial amount
$575,000,000.00, which will include a revolving credit facility with a
$50,000,000.00 swingline subfacility, a $50,000,000.00 letter of credit
subfacility, a $61,304,348.00 multicurrency subfacility, and a competitive bid
subfacility of fifty percent (50%) of the then existing Commitments under the
Loan, on the terms and conditions contained herein.

AND WHEREAS, the parties now desire to fully amend and restate the Existing
Credit Agreement (defined below) to make certain changes and modifications, all
on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.3(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves. Adjusted EBITDA shall include revenue from dividends paid
from Marketable Securities, provided, however, that any such revenue which is
paid on other than a quarterly basis shall be, for purposes of calculating
EBITDA, allocated (as applicable) over a four-quarter period as if such revenue
were paid quarterly.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof and shall include any successor Administrative Agent appointed pursuant
to Section 12.10.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

        Facility Fee  

I

       0.175 % 

II

       0.200 % 

III

       0.250 % 

IV

       0.300 % 

V

       0.450 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes, executive orders, and
administrative or judicial precedents or authorities of one or more Governmental
Authorities having jurisdiction over the conduct of Borrower’s or its
Subsidiaries’ business or ownership of their respective Property, including the
interpretation or administration thereof by any such Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any such Governmental
Authority.

“Applicable Margin” means the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Borrower’s Credit Rating then falls.
As of the Agreement Date, the Applicable Margin is determined based on Level IV.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4(o) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by Section 9.4(o) but the Administrative Agent
becomes

 

Page 2



--------------------------------------------------------------------------------

aware that the Borrower’s Credit Rating has changed, then the Administrative
Agent may, in its sole discretion, adjust the Level effective as of the first
day of the first calendar month following the date the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed. During any period
that the Borrower has received two Credit Ratings that are not equivalent, the
Applicable Margin shall be determined based on the Level corresponding to the
higher of such two Credit Ratings. During any period that the Borrower has
received more than two Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin shall equal the average of the Applicable
Margins as determined in accordance with the two highest of such Credit Ratings.
During any period for which the Borrower has received a Credit Rating from only
one Rating Agency, then the Applicable Margin shall be determined based on such
Credit Rating so long as such Credit Rating is from either S&P or Moody’s.
During any period that the Borrower has (a) not received a Credit Rating from
any Rating Agency or (b) received a Credit Rating from only one Rating Agency
that is neither S&P or Moody’s, the Applicable Margin shall be determined based
on Level V.

 

Level

  

Credit Rating

(S&P/Moody’s)

   Applicable
Margin for
Multicurrency
Loans     Applicable
Margin for
Revolving
Loans that are
LIBOR Loans     Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans  

I

   A-/A3 (or equivalent) or higher      1.575 %      1.000 %      1.000 % 

II

   BBB+/Baa1 (or equivalent)      1.650 %      1.075 %      1.075 % 

III

   BBB/Baa2 (or equivalent)      1.800 %      1.250 %      1.250 % 

IV

   BBB-/Baa3 (or equivalent)      2.050 %      1.550 %      1.550 % 

V

   BB+/Ba1 (or equivalent) or lower      2.450 %      1.850 %      1.850 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee, and the Administrative Agent, substantially in the
form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate, plus one percent (1.0%).

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.3(b).

 

Page 3



--------------------------------------------------------------------------------

“Bid Rate Loan” means a loan made by a Lender under Section 2.3(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit N, payable to the order of a Lender as originally in effect and
otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.3(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.3(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in New York, New York,
and San Francisco, California are open to the public for carrying on
substantially all of the Administrative Agent’s business functions; (ii) if such
day relates to any interest rate settings as to any Obligation denominated in
Euros, any fundings, disbursements, settlements and payments in Euros in respect
of any such Obligation, or any other dealings in Euros to be carried out
pursuant to this Agreement in respect of any such Obligation, a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open (or if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement); (iii) if such day relates to any interest rate settings
as to any Obligation denominated in a Foreign Currency other than Euros, a day
on which dealings in deposits in the relevant Foreign Currency are conducted by
and between banks in London or Tel Aviv, as applicable, for such Foreign
Currency; and (iv) if such day relates to any fundings, disbursements,
settlements and payments in a Foreign Currency other than Euros in respect of
any Obligation denominated in a currency other than Euros, or any other dealings
in any currency other than Euros to be carried out pursuant to this Agreement in
respect of any such Obligation (other than any interest rate settings), a day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Canadian Dollar” and “C$” means , at any time of determination, the then
official currency of Canada.

“CapCo” has the meaning given to such term in Section 8.14(b).

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (a) $0.15 per square foot times, (b) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
three hundred sixty-five (365); provided, however, no capital reserves shall be
required with respect to any portion of any such Property which is leased under
a ground lease to a third party that owns the improvements on such portion of
such Property; or (ii) Multifamily Property or any portion of a Property
developed with improvements utilized as residential apartments (other than
Properties having less than 20 residential units), an amount equal to (a) $200
per apartment unit in such Multifamily Property times, (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is three hundred sixty-five (365). If the term Capital Reserves is used
without reference to any specific Property, then the amount shall be determined
on an aggregate basis with respect to all Office Properties, Retail Properties
and Multifamily Properties of the Borrower and a proportionate share of all
Office Properties, Retail Properties and Multifamily Properties of all
Unconsolidated Affiliates.

 

Page 4



--------------------------------------------------------------------------------

“Capitalization Rate” means seven and one-quarter percent (7.25%).

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
applicable, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed, or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment” means a Revolving Commitment up to, but not exceeding the amount
set forth for such Lender on Schedule 1.1(a) hereto as such Lender’s respective
“Revolving Commitment Amount” (as the same may be reduced or increased from time
to time pursuant to Section 2.14 and Section 2.18, respectively, or otherwise
pursuant to the terms of this Agreement).

“Commitment Reduction Notice” has the meaning given that term in Section 2.14.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Continue”, “Continuation”, and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.11, or the continuation of a Multicurrency Loan denominated in a
Designated Currency from one Foreign Currency Interest Period to another Foreign
Currency Interest Period, each if available, pursuant to Section 2.11.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Page 5



--------------------------------------------------------------------------------

“Controlled Property” means a Property that is owned in fee simple (or leased
under an Eligible Ground Lease) by a Guarantor or a Non-Guarantor Subsidiary, in
each case which is not a Wholly-Owned Subsidiary and with respect to which the
Borrower or such Guarantor has the right to take the following actions without
the need to obtain the consent of any Person (other than the Administrative
Agent or the Requisite Lenders if required hereunder): (i) to create Liens on
such Property as security for Indebtedness of such Guarantor or Non-Guarantor
Subsidiary, as applicable and (ii) to sell, convey, transfer, or otherwise
dispose of such Property.

“Convert”, “Conversion”, and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.12.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan or
a Multicurrency Loan, and (d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), and/or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had appointed for it (or such parent company) a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its (or such parent
company’s) business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, and/or (iii) has its (or such parent company’s) A.M. Best Company
financial rating, as applicable, withdrawn and/or is listed on the Federal
Deposit Insurance Corporation’s “watch list”, which shall be deemed conclusively
proven in the event the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity is appointed as a
receiver, conservator, trustee, or custodian for it (or such parent company);
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership

 

Page 6



--------------------------------------------------------------------------------

interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each such Defaulting
Lender.

“Derivatives Contract” means any transaction (including any master agreement,
confirmation or other agreement with respect to any such transaction) now
existing or hereafter entered into by the Borrower or any of its Subsidiaries
which includes any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any commitment on the part of a
Loan Party to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any netting agreement or
provision relating thereto, (a) for any date on or after the date such
Derivatives Contracts have been terminated or closed out, the termination amount
or value determined in accordance therewith, and (b) for any date prior to the
date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider, or any Affiliate of any
thereof).

“Designated Currency” means (i) Euros, (ii) Pounds Sterling, or (iii) Canadian
Dollars.

“Designated Lender” means any Person which would qualify as an Eligible Assignee
or a special purpose corporation which is an affiliate of, or sponsored by, a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that,
in either case, (a) is organized under the laws of the United States of America
or any state thereof or is a foreign banking institution authorized to do
business in the United States through a domestic branch or subsidiary, (b) shall
have become a party to this Agreement pursuant to Section 13.6(h) and (c) is not
otherwise a Lender.

 

Page 7



--------------------------------------------------------------------------------

“Designating Lender” has the meaning given that term in Section 13.6(d).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit B or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Development Property” means a Property currently under development (or that
will have development commencing within twelve (12) months of any date of
determination) that has not achieved a Leasing Rate of eighty-five (85.0%) or
more or, subject to the last sentence of this definition, on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been completed. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the Borrower, any Subsidiary or any Unconsolidated
Affiliate upon completion of construction pursuant to a contract in which the
seller of such real property is required to develop or renovate prior to, and as
a condition precedent to, such acquisition and (ii) a third party is developing
such property using the proceeds of a loan that is Guaranteed by, or is
otherwise recourse to, the Borrower, any Subsidiary or any Unconsolidated
Affiliate. A Development Property on which all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved a Leasing Rate of at least eighty-five percent (85.0%).

“DIM” has the meaning given that term in Section 8.14(b).

“Dollars”, “USD”, “U.S. Dollar”, “U.S.$”, or “$” means the lawful currency of
the United States of America.

“Dollar Equivalent Amount” shall mean, at any time, (a) with respect to Dollars
or an amount denominated in Dollars, such amount, and (b) with respect to an
amount of any Foreign Currency, or an amount denominated in such Foreign
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
accordance with the most recent Revaluation Date) for the purchase of Dollars
with such Foreign Currency.

“Domestic Letter of Credit” means any Letter of Credit denominated in Dollars.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization of such Person for such period; (ii) interest expense of such
Person for such period; (iii) income tax expense of such Person for such period;
(iv) extraordinary or nonrecurring items of such Person for such period,
including without limitation, gains and losses from the sale of operating
Properties; (v) equity in net income (loss) of the Unconsolidated Affiliates of
such Person for such period; (vi) revenue from interest and dividends paid from
Marketable Securities, including without limitation any interest and dividend
revenue received from Affiliates of such Person for such period, plus (b) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. For
purposes of this definition, EBITDA shall be adjusted to remove any impact from
(A) straight line rent adjustments required under GAAP, (B) amortization of
intangibles pursuant to FASB ASC 805, and (C) nonrecurring items including,
without limitation, (x) gains and losses on early extinguishment of
Indebtedness, (y) severance and non-cash stock based compensation expenses and
other restructuring, impairment or one-time charges and (z) transaction costs
pertaining to acquisitions not permitted to be capitalized pursuant to GAAP.

 

Page 8



--------------------------------------------------------------------------------

“Effective Date” means the later of (a) the Agreement Date, and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Ground Lease” means a ground lease (or a sale/leaseback transaction
with an industrial development authority and/or other municipal equivalent, or a
similarly structured transaction), containing the following terms and
conditions: (a) a remaining term (including renewal options exercisable at
lessee’s sole option) of twenty-five (25) years or more from the date of
inclusion in the Unencumbered Asset Value; (b) the right of the lessee to
mortgage and encumber its interest in the leased property without the consent of
the lessor; (c) the obligation of the lessor to give the holder of any mortgage
lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) reasonable transferability of the lessee’s interest
under such lease, including ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
Sale/leaseback and/or lease/leaseback transactions with an industrial
development authority and/or other municipal equivalent, or a similarly
structured transaction with remaining terms of less than twenty-five (25) years
or which fail to satisfy one or more other requirements of the definition of
Eligible Ground Lease shall be subject to review and approval by the
Administrative Agent.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) a Controlled Property, (ii) is owned in
fee simple by the Borrower, a wholly-owned Guarantor or a wholly-owned
Non-Guarantor Subsidiary, or (iii) is an Eligible Ground Lease of the Borrower,
a wholly-owned Guarantor or a wholly-owned Non-Guarantor Subsidiary; (b) such
Property is located in a State of the United States of America or in the
District of Columbia; (c) neither such Property, nor if such Property is owned
by a Subsidiary, any of the Borrower’s direct or indirect ownership interest in
such Subsidiary, is subject to (i) any Lien other than Permitted Liens or
(ii) any Negative Pledge; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer, or otherwise dispose of such Property; and (e) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property. Except with respect
to Development Properties, the Eligible Properties shall have an aggregate
Leasing Rate of at least eighty percent (80%). As of the date hereof, the real
property owned by Borrower and its Subsidiaries (commonly known as the Westbury
property) that is subject to a lease and certain other agreements with the Town
of Hempstead Industrial Development Agency shall be deemed to be an “Eligible
Property” hereunder.

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as Euros or otherwise), being in part the implementation of the third
stage of EMU.

 

Page 9



--------------------------------------------------------------------------------

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, that a Withdrawal Liability will be imposed or a determination that
a Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in

 

Page 10



--------------------------------------------------------------------------------

“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro”, “Euros”, “EUR”, and “€” means the currency of Participating Member
States of the European Union adopted in accordance with the treaty establishing
the “European Communities”, as amended by the “Treaty on European Union”.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1(l).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 17, 2008, by and among the Administrative
Agent, as administrative agent, the banks party thereto from time to time, as
lenders, and the Borrower, as borrower, as amended from time to time.

“Extended Maturity Date” means September 30, 2016.

“Extension of Credit” means, as to any Lender, without duplication, the making
of a Loan by such Lender or the issuance of, or participation in, a Letter of
Credit by such Lender.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange, the price of such security as reported on such exchange or
market by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at no more than $1,000,000, such determination may
be made by the chief financial officer of the Borrower evidenced by an officer’s
certificate delivered to the Administrative Agent.

“FASB” means the Financial Accounting Standards Board.

 

Page 11



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the FASB.

“FATCA” has the meaning given that term in Section 3.10(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of August 31, 2011, by and
between the Borrower and the Administrative Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

“First Mortgage Receivable” means any Indebtedness owing to the Borrower or its
Subsidiaries which is secured by a first-priority mortgage or deed of trust on
commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate; provided, however, that
any such Indebtedness owed by an Unconsolidated Affiliate or Subsidiary shall be
reduced in accordance with the Borrower’s or such Subsidiary’s, as applicable,
Pro Rata Share of such Indebtedness.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. The Borrower’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included in when determining the Fixed Charges
of the Borrower.

“Foreign Currency” means (a) Euros, (b) Pounds Sterling, (c) Canadian Dollars,
or (d) Israeli Shekels.

“Foreign Currency Advance” means each Loan disbursement denominated in a Foreign
Currency.

“Foreign Currency Credit Notice” means a notice substantially in the form of
Exhibit H attached hereto.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

 

Page 12



--------------------------------------------------------------------------------

“Foreign Currency Interest Period” means, as to each Foreign Currency Advance,
the period commencing on the date such Foreign Currency Advance is disbursed or
Continued as a Foreign Currency Advance and ending on the numerically
corresponding date that is one (1), three (3), or six (6) months thereafter, as
selected by Borrower in the applicable Notice of Borrowing; provided that:

(a) any Foreign Currency Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Foreign Currency Interest Period shall end on the next preceding Business Day;

(b) any Foreign Currency Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Foreign Currency Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Foreign Currency Interest Period; and

(c) no Foreign Currency Interest Period shall extend beyond the Maturity Date.

“Foreign Currency Interest Rate” means:

(a) with respect to any Multicurrency Obligation denominated in any Designated
Currency, the per annum rate of interest equal to:

(i) (A) the per annum rate determined by the Administrative Agent to be the rate
at which deposits in such Designated Currency appear on either (x) the Reuters
Screen LIBOR 01-02 or (y) Bloomberg’s BBAM screen, in either case at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
preceding the first day of such Foreign Currency Interest Period; provided that
if such rate does not appear on the Reuters Screen LIBOR 01-02 and Bloomberg’s
BBAM Screen, the rate shall be the per annum rate determined by the
Administrative Agent to equal to the arithmetic mean determined by
Administrative Agent (rounded upwards to the next 1/16 of one percent
(1.00%)) of the per annum rates at which deposits in such Designated Currency
are offered by three (3) major banks in the London interbank market to other
lending banks in the London interbank market at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days preceding the first day of such
Foreign Currency Interest Period, multiplied by (B) the Statutory Reserve Rate,
to the extent applicable; or

(ii) if such rate is not available at such time for any reason, the “Foreign
Currency Interest Rate” for such Foreign Currency Interest Period shall be
(A) the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the Foreign Currency for delivery on the first day of such
Foreign Currency Interest Period in Same Day Funds in the approximate amount of
the Foreign Currency Advance are being made or continued by Administrative Agent
to major banks in the London interbank market for such Foreign Currency at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Foreign Currency Interest Period, multiplied by (B) the
Statutory Reserve Rate, to the extent applicable; or

(b) with respect to any Multicurrency Obligation denominated in Israeli Shekels,
(A) the interest rate per annum as reasonably determined by the Administrative
Agent in accordance with its customary practices (rounded upwards to the next
1/16% of 1%) at which deposits in Israeli Shekels for delivery on the first day
of any Foreign Currency Interest Period in Same Day Funds in the approximate
amount of the Loan being made, continued and with a term equivalent to such
interest period would be offered to leading banks in the offshore interbank
market for Israeli Shekels two (2) Business Days prior to the commencement of
the applicable Foreign Currency Interest Period, multiplied by (B) the Statutory
Reserve Rate, to the extent applicable.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

Page 13



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means an amount equal to Funds From Operations
calculated in accordance with the White Paper on Funds From Operations dated
April 2002 issued by National Association of Real Estate Investment Trusts,
Inc., but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state, or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranties”, “Guaranteed”, or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Sections 6.1 and 8.14 and substantially in
the form of Exhibit F.

 

Page 14



--------------------------------------------------------------------------------

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold or mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person
(excluding trade debt incurred in the ordinary course of business), whether or
not for money borrowed (i) represented by the face amount of notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness (including the deferred purchase price of property
or services), conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease,
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract (which shall be deemed to have an amount equal to
the Derivatives Termination Value thereof at such time but in no event shall be
less than zero); (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of such
partnership or joint venture (except if such Indebtedness, or portion thereof,
is recourse to such Person, in which case the greater of such Person’s Ownership
Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person). All Loans and
Letter of Credit Liabilities shall constitute Indebtedness of the Borrower.
Notwithstanding the use of GAAP, the calculation of Total Indebtedness shall not
include any intangible lease liability created through the purchase of a
Property with below-market leases.

 

Page 15



--------------------------------------------------------------------------------

“Indemnifiable Amounts” has the meaning given that term in Section 12.8.

“Indemnified Costs” has the meaning given that term in Section 13.10.

“Indemnified Party” has the meaning given that term in Section 13.10.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.

“Intellectual Property” has the meaning given that term in Section 7.1(t).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower determined on a consolidated basis in
accordance with GAAP for such period, including capitalized interest not funded
under a construction loan on a consolidated basis, plus (b) the Borrower’s
Ownership Share of total interest expense of Unconsolidated Affiliates
determined in accordance with GAAP for such period, including capitalized
interest not funded under a construction loan.

“Interest Period” means:

(a) with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in an appropriate notice, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;

(b) with respect to each Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than thirty
(30) nor more than one hundred eighty (180) days thereafter, as the Borrower may
select as provided in Section 2.3(b); and

(c) and with respect to Multicurrency Loans, the applicable Foreign Currency
Interest Period.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, security
deposits, accounts receivable and commission, travel and similar advances to
officers, directors and employees), or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
commitment to make an Investment in any other Person, as well as any option of
another Person to

 

Page 16



--------------------------------------------------------------------------------

require an Investment in such Person, shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from S&P
and Moody’s, respectively, or any other nationally recognized securities rating
agency selected by the Borrower and approved of by the Administrative Agent in
writing.

“Israeli Shekel” and “ LOGO [g239350g43y23.jpg] ” means, at any time of
determination, the then official currency of the State of Israel.

“Issuing Bank” means Wells Fargo Bank, National Association, any other Lender
(subject to such Lender’s consent) or any of their respective Affiliates
(acceptable to the Borrower and the Administrative Agent, and subject to such
Affiliate’s consent), each in its capacity as an issuer of Letters of Credit
pursuant to Section 2.4.

“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9(b).

“Lead Arrangers” has the meaning set forth in the introductory paragraph hereof.

“Leasing Rate” means, with respect to any Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, is collecting rent, or for which a lease has
been signed but the term has not yet commenced, to (b) the total square footage
of such Property available for lease; provided, that, in the case of a
Multifamily Property, “Leasing Rate” means the ratio, expressed as a percentage,
of (a) the net rentable units of such Multifamily Property for which the
Borrower is collecting rent, or for which a lease has been signed but the term
has not yet commenced, to (b) the total units of such Multifamily Property
available for lease.

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 13.6(h), have only the rights (including the rights given to
a Lender contained in Sections 13.2 and 13.10) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
Any Multicurrency Lender may also have a different Lending Office for
Multicurrency Loans.

“Letter of Credit” has the meaning given that term in Section 2.4(a).

 

Page 17



--------------------------------------------------------------------------------

“Letter of Credit Collateral Account” means one or more special deposit accounts
maintained by the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and under its sole dominion and
control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit, plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in a Dollar Equivalent Amount equal to its
participation interest under Section 2.4 in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in a Dollar Equivalent Amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the
Lenders (other than the Lender then acting as the Issuing Bank) of their
participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, (1) for the Interest Period for any LIBOR Loan denominated in
Dollars, the rate of interest, rounded up to the nearest whole multiple of
one-hundredth of one percent (0.01%), obtained by dividing (i) the rate of
interest, rounded upward to the nearest whole multiple of one-hundredth of one
percent (0.01%), referred to as the BBA (British Bankers’ Association) LIBOR
rate as set forth by any service selected by the Administrative Agent that has
been nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rate for deposits in U.S. Dollars at
approximately 9:00 a.m. Pacific time, two Business Days prior to the date of
commencement of such Interest Period for purposes of calculating effective rates
of interest for loans or obligations making reference thereto, for an amount
approximately equal to the applicable LIBOR Loan and for a period of time
approximately equal to such Interest Period by (ii) a percentage equal to one
minus the Reserve Percentage. Any change in such maximum rate shall result in a
change in LIBOR on the date on which such change in such maximum rate becomes
effective.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.3(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 

Page 18



--------------------------------------------------------------------------------

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a Revolving Loan, a Bid Rate Loan, or a Swingline Loan or, as the
context requires, a Revolving Loan, a Bid Rate Loan, and a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
and each other document or instrument now or hereafter executed and delivered to
the Administrative Agent or a Lender by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter and any
Specified Derivatives Contract).

“Loan Party” means each of the Borrower and each Guarantor. Schedule 1.1(b) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in each case, on or prior to the
Maturity Date.

“Marketable Securities” means debt or equity securities that are traded on
either NYSE, NYSE Euronext, NASDAQ or another nationally recognized exchange, or
that have readily (i.e., recent active trading) verifiable values as determined
by the Administrative Agent in its reasonable discretion.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, or (d) the rights and remedies of the Lenders, the
Issuing Bank and the Administrative Agent under any of the Loan Documents.

“Material Contract” means any written contract (other than Loan Documents and
Specified Derivatives Contracts) to which the Borrower or any other Loan Party
is a party as to which the breach, nonperformance, cancellation, or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

 

Page 19



--------------------------------------------------------------------------------

“Material Subsidiary” means, as of any date of determination, a Subsidiary which
accounts for more than two percent (2%) of Total Asset Value.

“Maturity Date” means either the Original Maturity Date or the Extended Maturity
Date, as applicable.

“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made by the Borrower or its Subsidiaries to entities that own commercial real
estate or to the members, partners, stockholders, etc. of such entities, which
real estate has a value in excess of the aggregate amount of such mezzanine debt
and any senior debt encumbering such real estate and which has been designated
by the Borrower as a “Mezzanine Debt Investment” in its most recent compliance
certificate; provided, however, that any such Indebtedness owed by an
Unconsolidated Affiliate or Subsidiary shall be reduced by the Borrower’s or
such Subsidiary’s, as applicable, pro rata share of such Indebtedness.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Multicurrency Extension of Credit” means, as to any Multicurrency Lender,
without duplication, the making of a Multicurrency Loan by such Multicurrency
Lender or the issuance of, or participation in, a Multicurrency Letter of Credit
by such Multicurrency Lender.

“Multicurrency Lender” means each financial institution from time to time party
hereto as a “Lender” and a “Multicurrency Lender”, together with its respective
successors and permitted assigns, which has a Multicurrency Commitment.

“Multicurrency Letter of Credit” means any Letter of Credit that is denominated
in a Foreign Currency.

“Multicurrency Letter of Credit Liabilities” means, without duplication, at any
time and in respect of any Multicurrency Letter of Credit, the sum of (a) the
Stated Amount of such Multicurrency Letter of Credit, plus (b) the aggregate
unpaid principal amount of all Multicurrency Reimbursement Obligations of the
Borrower at such time due and payable in respect of all drawings made under such
Multicurrency Letter of Credit. For purposes of this Agreement, a Multicurrency
Lender (other than the Multicurrency Lender then acting as Issuing Bank) shall
be deemed to hold a Multicurrency Letter of Credit Liability in a Dollar
Equivalent Amount equal to its participation interest under Section 2.4 in the
related Multicurrency Letter of Credit, and the Multicurrency Lender then acting
as the Issuing Bank shall be deemed to hold a Multicurrency Letter of Credit
Liability in a Dollar Equivalent Amount equal to its retained interest in the
related Multicurrency Letter of Credit after giving effect to the acquisition by
the Multicurrency Lenders (other than the Multicurrency Lender then acting as
the Issuing Bank) of their participation interests under such Section.

 

Page 20



--------------------------------------------------------------------------------

“Multicurrency LIBOR Lending Office” means, initially, the offices of each
applicable lender designated as such Lender’s Multicurrency LIBOR Lending Office
as set forth in the Administrative Questionnaire delivered by each Lender to the
Administrative Agent; and thereafter, such other office of such Lender as such
Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the LIBOR Loans of such Lender
denominated in Foreign Currencies are to be made.

“Multicurrency Loan” means, in Dollar Equivalent Amount, any Loan denominated in
a Foreign Currency.

“Multicurrency Obligations” means all Obligations denominated in a Foreign
Currency.

“Multicurrency Pro Rate Share” means, as to each Multicurrency Lender, the
ratio, expressed as a percentage, of (a) the amount of such Multicurrency
Lender’s Multicurrency Revolving Commitment to (b) the aggregate amount of the
Multicurrency Revolving Commitments of all Multicurrency Lenders hereunder;
provided, however, that if at the time of determination the Multicurrency
Revolving Commitments have been terminated or been reduced to zero, the
“Multicurrency Pro Rata Share” of each Multicurrency Lender shall be the
“Multicurrency Pro Rata Share” of such Multicurrency Lender in effect
immediately prior to such termination or reduction.

“Multicurrency Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Bank for any drawing honored by the Issuing Bank under a
Multicurrency Letter of Credit. All “Multicurrency Reimbursement Obligations”
with respect to Multicurrency Letters of Credit hereunder shall be in Dollar
Equivalent Amounts.

“Multicurrency Revolving Commitment” means, as to each Multicurrency Lender,
such Multicurrency Lender’s obligation to make Multicurrency Loans pursuant to
Section 2.1, and to participate in Multicurrency Letters of Credit pursuant to
Section 2.4(i), in an amount up to, but not exceeding the Dollar Equivalent
Amount set forth for such Multicurrency Lender on Schedule 1.1(a) as such
Multicurrency Lender’s “Multicurrency Revolving Commitment Amount” as the same
may be reduced from time to time pursuant to the terms of this Agreement. With
respect to Multicurrency Loans, each Multicurrency Lender’s “Multicurrency
Revolving Commitment Amount” shall be determined using the Dollar Equivalent
Amount. For avoidance of doubt, each Multicurrency Lender’s Multicurrency
Revolving Commitment is a sub-commitment with respect to such Multicurrency
Lender’s Total Commitment Amount.

“Multicurrency Sublimit” means the Dollar Equivalent Amount of $61,304,348.00.
The Multicurrency Sublimit is part of, and not in addition to, the Total
Commitment.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Multifamily Property” means a Property improved with, and from which at least
eighty percent (80%) of the rental income is derived from, residential
apartments, which may include a Property that is a part of a Mixed-Use Project.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or

 

Page 21



--------------------------------------------------------------------------------

purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that (i) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge and (ii) the foregoing shall not apply to
restrictions or conditions imposed by agreements relating to Secured
Indebtedness permitted hereunder if such restrictions or conditions apply only
to the property or assets securing such Indebtedness.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods and adjusted for any non-recurring items during such
period): (a) rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent); minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
and its Subsidiaries and any property management fees); minus (c) the Capital
Reserves for such Property as of the end of such period; minus (d) the greater
of (i) the actual property management fee paid during such period, and (ii) an
imputed management fee in the amount of three percent (3%) of the gross revenues
for such Property for such period. For purposes of calculating rents under
(a) herein above, (1) for each of the first three fiscal quarters of each fiscal
year, NOI shall include the lesser of (A) twenty-five percent (25%) of the
budgeted percentage rents for such fiscal year, or (B) twenty-five percent
(25%) of the actual percentage rents received by Borrower in the immediately
preceding fiscal year; and (2) for the fourth fiscal quarter of each fiscal
year, NOI shall include twenty-five percent (25%) of the percentage rents
actually received by Borrower in such fiscal year.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“New Guarantor” has the meaning given to such term in Section 8.14(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor(s)” means (a) any Subsidiary or Unconsolidated Affiliate of the
Borrower that is not required to become a party to the Guaranty, and (b) any
Preferred Stock Entity or non-Voting Stock Subsidiary and any Subsidiary or
Unconsolidated Affiliate of any Preferred Stock Entity or non-Voting Stock
Subsidiary.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, voluntary bankruptcy, collusive
involuntary bankruptcy and other similar customary exceptions to non-recourse
liability in a form reasonably acceptable to the Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

Page 22



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit I
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.11 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan, or a Multicurrency Loan denominated in a
Designated Currency.

“Notice of Conversion” means a notice substantially in the form of Exhibit J (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.12 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit K (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
the Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“OFAC” has the meaning given that term in Section 7.1(y).

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Original Currency” has the meaning given that term in Section 13.13(a).

 

Page 23



--------------------------------------------------------------------------------

“Original Maturity Date” means September 30, 2015.

“Other Currency” has the meaning given that term in Section 13.13(a).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 13.6(d).

“Participating Member State” means each country so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), (b) the claims of
materialmen, mechanics, carriers, warehousemen, landlords or similar claims or
liens for labor, materials, supplies or rentals incurred in the ordinary course
of business, which, in each case, are not more than sixty (60) days past due or
are being contested in good faith; (c) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (d) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value and/or
marketability of such property or impair the intended use thereof in the
business of such Person; (e) the rights of tenants under leases or subleases not
interfering with the ordinary conduct of business of such Person; (f) Liens in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Bank, and each Specified Derivatives Provider, (g) Liens in
existence as of the date hereof and set forth on Schedule 1.1(c) attached
hereto; (h) Liens securing Indebtedness permitted hereunder; (i) Liens securing
inter-company Indebtedness provided and held by Borrower or a Guarantor, which
Lien has not been assigned, pledged, or encumbered by Borrower or such
Guarantor; (j) UCC protective filings; (k) non-consensual Liens of less than
$1,500,000 per asset or Property, or $5,000,000 in the aggregate, and (l) such
other Liens as permitted hereunder.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group, or (b) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

Page 24



--------------------------------------------------------------------------------

“Pounds Sterling”, “GBP”, and “£” means, at any time of determination, the
lawful currency of the United Kingdom.

“Post-Default Rate” means, when applied pursuant to Section 2.6, the rate of
interest otherwise applicable in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due plus an additional two
percent (2%) per annum, and with respect to any other Obligation due and owing
at such time, a rate per annum equal to Base Rate as in effect from time to
time, plus the Applicable Margin, plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402 1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, (i) with respect to Loans and Letter of Credit
denominated in Dollars, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Revolving Commitment (without duplication for
Multicurrency Revolving Commitments, if any), to (b) the sum of the aggregate
amount of the Revolving Commitments of all Lenders (without duplication for
Multicurrency Revolving Commitments); and (ii) with respect to Multicurrency
Loans and Multicurrency Letters of Credit, as to each Multicurrency Lender, such
Multicurrency Lender’s Multicurrency Pro Rata Share; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Bid Rate Loans, Swingline Loans, and Letter of
Credit Liabilities owing to such Lender as of such date to (B) the sum of the
aggregate unpaid principal amount of all outstanding Revolving Loans, Bid Rate
Loans, Swingline Loans, and Letter of Credit Liabilities of all Lenders as of
such date.

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

Page 25



--------------------------------------------------------------------------------

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness.

“Redevelopment Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment and for which any
of the following has occurred (i) construction has commenced, or (ii) the
Borrower, any Subsidiary or any Unconsolidated Affiliate, as the case may be,
has entered into a binding construction contract or (iii) the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as the case may be, has entered into
a binding agreement by an anchor tenant to enter into a lease of any such
Property and (b) either (i) that has not achieved a Leasing Rate of eighty
percent (80%) or more or (ii) on which the improvements (other than tenant
improvements on unoccupied space) related to the renovation and redevelopment
have not been completed. The term “Redevelopment Property” shall include
Property of the type described in the immediately preceding sentence to be (but
not yet) acquired by any such Person upon completion of construction pursuant to
a contract in which the seller of such Property is required to renovate prior
to, and as a condition precedent to, such acquisition or Property being
developed by third parties with related indebtedness that the Borrower, any
Subsidiary or any Unconsolidated Affiliate has guaranteed or as to which any
such Person is otherwise obligated. A Redevelopment Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been substantially completed for at least
twelve (12) months shall cease to constitute a Redevelopment Property
notwithstanding the fact that such Property has not achieved a Leasing Rate of
at least eighty percent (80%).

“Register” has the meaning given that term in Section 13.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Administrative Agent for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Reimbursement Obligation” means the absolute, unconditional, and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit. All “Reimbursement Obligations”
with respect to Multicurrency Letters of Credit hereunder shall be in Dollar
Equivalent Amounts.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Page 26



--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, (a) Lenders having greater than fifty
percent (50%) of the Total Commitment Amount, or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding greater
than fifty percent (50%) of the principal amount of the aggregate outstanding
Loans and Letter of Credit Liabilities; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders. For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.

“Requisite Multicurrency Lenders” means, as of any date, (a) Multicurrency
Lenders having greater than fifty percent (50%) of the aggregate amount of the
Multicurrency Revolving Commitments of all Multicurrency Lenders, or (b) if the
Multicurrency Revolving Commitments have been terminated or reduced to zero,
Multicurrency Lenders holding greater than fifty percent (50%) of the principal
amount of the aggregate outstanding Multicurrency Loans and Multicurrency Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Multicurrency Lenders”
shall in no event mean less than two Lenders.

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an officer of any
Lender outside of the United States of America). For purposes of calculating
LIBOR, any change in such maximum rate shall result in a change in LIBOR on the
date on which such change in such maximum rate becomes effective.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the president and the chief financial officer of the
Borrower or such Subsidiary.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt to the
extent not permitted by the express subordination terms related thereto; and
(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding.

“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Project.

“Revaluation Date” shall mean, with respect to any Multicurrency Obligation,
each of the following: (a) in connection with the origination of any new
Extension of Credit, the Business Day which is the earliest of the date such
credit is extended, the date the rate is set or the date the bid is accepted, as

 

Page 27



--------------------------------------------------------------------------------

applicable; (b) in connection with any extension or continuation of an existing
Loan, the Business Day that is the earlier of the date such advance is extended
or Continued, or the date the rate is set, as applicable, in connection with any
extension or Continuation; (c) each date a Letter of Credit is issued or renewed
pursuant to Section 2.4 or amended in such a way as to modify the Letter of
Credit Liabilities; (d) the date of any reduction of any of the Revolving
Commitment, or the L/C Commitment Amount, as the case may be; and (e) such
additional dates as the Administrative Agent or the Required Lenders shall deem
reasonably necessary, including, without limitation, the last Business Day of
each month and the last day of any Foreign Currency Interest Period. For
purposes of determining availability hereunder, the rate of exchange for any
Foreign Currency shall be the Spot Rate.

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4(i),
and to participate in Swingline Loans pursuant to Section 2.5(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule 1.1(a)
as such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Lender becoming a party
hereto in accordance with Section 2.18, as the same may be reduced from time to
time pursuant to Section 2.14 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.6 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.18. For avoidance of doubt, the aggregate Revolving Commitment for any
Lender shall not exceed such Lender’s Revolving Commitment Amount, and the
aggregate Revolving Commitment Amount for all Lenders shall not exceed the Total
Commitment Amount.

“Revolving Loan” has the meaning given that term in Section 2.1(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Same Day Funds” means (a) with respect to disbursement and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in any Foreign Currency, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant currency.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Sharing Event” means (i) the occurrence of an Event of Default under
Section 11.1(e) or 11.1(f), (ii) the termination of the Commitments under
Section 11.2(a), or (iii) the acceleration of the Maturity Date.

 

Page 28



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Foreign Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. (London time) on the date
two (2) Business Days prior to the date as of which the foreign exchange
computation in made.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and a Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Stated Amount” means the Dollar Equivalent Amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased or reduced from time to time in accordance with the terms of such
Letter of Credit.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), (a) the numerator of which is the number one, and
(b) the denominator of which is the number one minus the aggregate of the
maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board of Governors of
the Federal Reserve System of the United States of America, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of any
Obligations denominated in Dollars, include those imposed pursuant to Regulation
D of the Board of Governors of the Federal Reserve System of the United States
of America. Borrowings shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent under any Applicable Law, rule or regulation, including
such Regulation D. The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

“Stock Holdings” means Investments in Persons that are not Unconsolidated
Affiliates or Subsidiaries

 

Page 29



--------------------------------------------------------------------------------

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, and the other Obligations and the Specified Derivatives Obligations,
if any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Maturity Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit M, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Tangible Net Worth” means, as of a given date, the stockholders’ (including
common and preferred stockholders’) equity of the Borrower and Subsidiaries
determined on a consolidated basis plus (a) accumulated depreciation and
amortization minus the following (to the extent reflected in determining such
stockholders’ equity of the Borrower and its Subsidiaries), (b) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (c) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, and excluding all amounts appearing on the liabilities side of any such
balance sheet for liabilities which would be classified as intangible
liabilities under GAAP, all determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.10.

“Titled Agent” has the meaning given that term in Section 12.11.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP

 

Page 30



--------------------------------------------------------------------------------

applied on a consistent basis: (a) cash and cash equivalents (other than tenant
deposits and other cash and cash equivalents that are subject to a Lien (other
than ordinary course bankers’ liens, rights of setoff or similar liens for
accrued and unpaid fees and for other amounts owing with respect to cash
management and operating account agreements) or a Negative Pledge or the
disposition of which is restricted in any way); plus (b) the quotient of
(i) EBITDA of the Borrower and its Subsidiaries for the fiscal quarter most
recently ended multiplied by four (4), divided by (ii) the Capitalization Rate;
plus (c) EBITDA from management activities for the fiscal quarter most recently
ended multiplied by four (4), divided by twenty percent (20%); plus (d) the GAAP
book value of Properties acquired during the two (2) fiscal quarters most
recently ended; plus (e) the contractual purchase price of Properties of the
Borrower and its Subsidiaries, subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of Total
Indebtedness; plus (f) the GAAP book value of all Development Properties and
Redevelopment Properties; plus (g) the GAAP book value of Unimproved Land; plus
(h) the Fair Market Value of Marketable Securities owned by Borrower and its
Subsidiaries; provided, however, that if more than five percent (5%) of the
Total Asset Value is attributable to Marketable Securities, then the value of
such Marketable Securities in excess of five percent (5%) of Total Asset Value
shall be limited solely to the market value of common or preferred shares of
companies domiciled in the United States (i.e., no ADR’s), and listed on the
NYSE, NASDAQ or other recognized United States exchange and quoted on at least a
daily basis on such exchange, unless such Marketable Securities are debt
securities, in which case such securities shall be valued at the lesser of
(1) the cost, or (2) the market value of such securities, which debt securities
in any event must be rated BBB-/Baa3 or better and issued by companies domiciled
in the United States; plus (i) the GAAP book value of First Mortgage Receivables
and Mezzanine Debt Investments. For purposes of calculating EBITDA in clauses
(b) and (c) above, (i) for each of the first three fiscal quarters of each
fiscal year, EBITDA shall include the lesser of (A) twenty-five percent (25%) of
the budgeted percentage rents for such fiscal year or (B) twenty-five percent
(25%) of the actual percentage rents received by Borrower in the immediately
preceding fiscal year and (ii) for the fourth fiscal quarter of each fiscal
year, EBITDA shall include twenty-five percent (25%) of the percentage rents
actually received by Borrower in such fiscal year. The Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates (excluding assets of the type
described in clause (a)) will be included in the calculation of Total Asset
Value consistent with the above described treatment for wholly-owned assets.
EBITDA attributable to (a) Properties acquired during the fiscal quarter most
recently ended or disposed of during the fiscal quarter most recently ended,
(b) Properties that were Development Properties at the end of such fiscal
quarter, and (c) revenue from interest and dividends paid from Marketable
Securities, including without limitation dividend revenue received from
Affiliates shall not be included in the calculation of Total Asset Value.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (A) Properties leased
under ground leases would exceed ten percent (10%), (B) Unimproved Land would
exceed five percent (5%), (C) Marketable Securities would exceed ten percent
(10%), and (D) capitalized management fees would exceed ten percent (10%), such
excess with respect to either clause (A), (B), (C) or (D) shall be excluded.

“Total Budgeted Cost” means, with respect to a Development Property or a
Redevelopment Property, and at any time, the aggregate amount of all costs
budgeted to be paid, incurred or otherwise expended or accrued by the Borrower,
a Subsidiary or an Unconsolidated Affiliate with respect to such Property,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions; and (f) other hard and soft costs associated with the development
or redevelopment of such Property; provided that Borrower may net out funds
reasonably expected to be received with respect to reimbursements of tenant
improvement costs and proceeds received from out-parcel sales (provided,
however, that such netted out funds may not exceed fifteen percent (15%) of the
budgeted costs, on an individual project basis). With respect to any Property to
be developed in more

 

Page 31



--------------------------------------------------------------------------------

than one phase, the Total Budgeted Cost shall exclude budgeted costs (other than
costs relating to acquisition of land and related improvements) to the extent
relating to any phase for which (i) construction has not yet commenced and
(ii) a binding construction contract has not been entered into by the Borrower,
any other Subsidiary or any Unconsolidated Affiliate, as the case may be.

“Total Commitment Amount” means, at any time, the then aggregate amount of the
Commitments of all Lenders hereunder. The Total Commitment Amount is
$575,000,000 as of the Effective Date, and is subject to decrease or increase in
accordance with Section 2.14 or Section 2.18, as applicable.

“Total Indebtedness” means all Indebtedness of Borrower and its Ownership Share
of all Indebtedness of all of its Subsidiaries

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit Q to be delivered to the Administrative Agent pursuant to Section 6.1,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan, a
Base Rate Loan, a Multicurrency Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means (a) with respect to an Eligible Property:
(i) the Unencumbered Adjusted NOI (excluding NOI attributable to Development
Properties) for the fiscal quarter most recently ended times four (4) divided by
the Capitalization Rate, plus (ii) the GAAP book value of all such Properties
that were acquired during the two (2) fiscal quarters most recently ended, plus
(iii) the GAAP book value of all Development Properties and Redevelopment
Properties; plus (b) all cash and cash equivalents held in a United States
account wholly-owned by Borrower or a Guarantor that are not subject to any Lien
(other than ordinary course bankers’ liens, rights of setoff or similar liens
for accrued and unpaid fees and for other amounts owing with respect to cash
management and operating account agreements) or a Negative Pledge or the
disposition of which is restricted in any way; plus (c) First Mortgage
Receivables (excluding the portion of any First Mortgage Receivable for which
the ratio of the principal balance of the loan to value of the Property securing
repayment of such First Mortgage Receivable exceeds seventy-five percent
(75%) and any First Mortgage Receivable to a consolidated Subsidiary) and
Mezzanine Debt Investments (excluding Mezzanine Debt Investments to a
consolidated Subsidiary) that are not more than ninety (90) days past due in
each case that are not subject to a Lien (other than a Permitted Lien described
in clauses (f) and (h) of the definition of that term) or Negative Pledge or the
disposition of which is restricted in any way (other than customary restrictions
of transferability); plus (d) the GAAP book value of Unimproved Land of the
Borrower and its Subsidiaries, which is not subject to a Lien (other than a
Permitted Lien) or Negative Pledge or the disposition of which is restricted in
any way. Notwithstanding the foregoing, for purposes of determining Unencumbered
Asset Value, to the extent the amount of Unencumbered Asset Value attributable
to (A) Controlled Properties would exceed twenty percent (20%), (B) Properties
leased under ground leases would exceed fifteen percent (15%), (C) Development
Properties would exceed fifteen percent (15%), (D) cash and Marketable
Securities would exceed ten percent (10%), (E) Unimproved Land would exceed five
percent

 

Page 32



--------------------------------------------------------------------------------

(5%) and (F) First Mortgage Receivables and Mezzanine Debt Investments would
exceed five percent (5%) in the aggregate, such excess shall be excluded. In
addition to the foregoing limitations, (1) to the extent the aggregate value of
(A), (C), (D), (E), and (F) above (but not (B) above) exceeds twenty-five
percent (25%) of Unencumbered Asset Value, such excess shall be excluded; and
(2) to the extent a single Eligible Property constitutes more than twenty
percent (20%) of the Unencumbered Asset Value, such excess shall be excluded.

“Unencumbered Adjusted NOI” means, for any period with respect to all Eligible
Properties, (a) NOI from those Eligible Properties which are wholly-owned as
adjusted for any non-recurring items, plus (b) Borrower’s Ownership Share of NOI
from those Eligible Properties which are Controlled Properties, minus
(c) Capital Reserves for such period.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unimproved Land” land on which no development (other than improvements that are
not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve months.

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such Period attributable to Unsecured
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly-Owned Property” means an Eligible Property which is wholly-owned in fee
simple (or leased under an Eligible Ground Lease) by only the Borrower or a
Guarantor that is a Wholly-Owned Subsidiary

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

Section 1.2 General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative

 

Page 33



--------------------------------------------------------------------------------

Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections, and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Pacific time. Exhibits B, H, G, I, and J
attached hereto may be modified from time to time by the Administrative Agent
and the Borrower as appropriate to facilitate the borrowings contemplated
thereby.

Section 1.3 Financial Attributes of Non-Wholly-Owned Subsidiaries.

When determining the compliance by the Borrower with any financial covenant
contained in any of the Loan Documents consolidated Subsidiaries, and the
Ownership Share of the Borrower of the economic attributes of Unconsolidated
Affiliates shall be included.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent Amounts of
Extensions of Credit and amounts outstanding hereunder denominated in any
Foreign Currency. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
and the Fee Letter shall be such Dollar Equivalent Amount as so determined by
the Administrative Agent acting in its commercially reasonable discretion.

(b) Wherever in this Agreement in connection with an Obligation, Conversion,
Continuation or prepayment of a Loan, an amount, such as a required minimum or
multiple amount, is expressed in

 

Page 34



--------------------------------------------------------------------------------

Dollars, but such Obligation is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar Equivalent
Amount (rounded to the nearest 1,000 units of such Foreign Currency), as
determined by the Administrative Agent.

Section 1.5 Redenomination of Certain Foreign Currencies and Computation of
Dollar Equivalent Amounts.

(a) Each obligation of the Borrower to make a payment denominated in the
official national currency of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into the Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Obligation in the currency of such member state
is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Obligation, at the end of the then current Interest
Period.

(b) Each provision of this Agreement relating to Loans or Letters of Credit
denominated in Euros shall be subject to such reasonable changes of construction
as the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro; provided,
that such changes are generally made to the credit documentation for other
borrowers similarly situated to the Borrower.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in the currency of any foreign country and any
relevant market conventions or practices relating to the change in such
currency; provided, that such changes are generally made to the credit
documentation for other borrowers similarly situated to the Borrower.

(d) References herein to minimum amount stated in Dollars and integral multiples
stated in Dollars, where they shall also be applicable to Foreign Currency
and/or any Multicurrency Loan or Multicurrency Letter of Credit, shall be deemed
to refer to approximate Foreign Currency Equivalents.

Section 1.6 Amendment and Restatement.

This Agreement shall fully amend and restate the Existing Credit Agreement. The
principal amount outstanding under the Existing Credit Agreement as of the date
hereof shall be deemed to be Loan proceeds disbursed hereunder and under the
Notes, with each Lender having funded a portion of such Loan proceeds in an
amount equal to its respective Pro Rata Share thereof; such initial outstanding
advances (together with issued and undrawn Letters of Credit) are set forth on
Schedule 1.6 attached hereto.

ARTICLE II CREDIT FACILITY

Section 2.1 Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.2 and Section 2.17
below, each Lender severally and not jointly agrees to make Loans in Dollars
and, each Multicurrency Lender severally and not jointly

 

Page 35



--------------------------------------------------------------------------------

agrees to make Multicurrency Loans in Foreign Currencies (collectively, the
“Revolving Loans”) to the Borrower during the period from and including the
Effective Date to, but excluding, the Maturity Date, in an aggregate principal
Dollar Equivalent Amount at any one time outstanding up to, but not exceeding,
each such Lender’s Revolving Commitment or such Multicurrency Lender’s
Multicurrency Revolving Commitment provided, however, that Revolving Loans shall
not be made if restricted by the amount limitations set forth in Section 2.17.
Each borrowing of Revolving Loans denominated in Dollars hereunder shall be in
an aggregate principal amount of $1,000,000 and integral multiples of $100,000
in excess of that amount. Notwithstanding the immediately preceding two
sentences but subject to Section 2.17, a borrowing of Revolving Loans may be in
the aggregate amount of the unused Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay, and re-borrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 11:00 a.m. (Pacific time) at
least one (1) Business Day prior to a borrowing of Base Rate Loans, not later
than 11:00 a.m. (Pacific time) at least three (3) Business Days prior to a
borrowing of LIBOR Loans the Borrower shall deliver to the Administrative Agent
a Notice of Borrowing, and not later than 2:00 p.m. (Pacific time) at least four
(4) Business Days prior to a borrowing of Multicurrency Loans, the Borrower
shall deliver to the Administrative Agent a Foreign Currency Credit Notice. Each
such notice shall specify the currency and aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the Type of the requested Revolving Loans, and
if such Revolving Loans are to be LIBOR Loans or Multicurrency Loans denominated
in a Designated Currency, the initial Interest Period for such Revolving Loans.
If no Interest Period is specified in the Foreign Currency Credit Notice,
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Each Notice of Borrowing and Foreign Currency Credit Notice shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Borrowing, the Borrower may (without specifying whether a Revolving Loan will
be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower with the most recent LIBOR available to the Administrative
Agent. The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
or Foreign Currency Credit Notice under the immediately preceding subsection
(b), the Administrative Agent shall notify each Lender (or Multicurrency Lender,
as applicable) of the proposed borrowing. Each Lender shall deposit an amount
(in Dollars or the requested Foreign Currency, as applicable) equal to the
Revolving Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds (i) not later than
8:00 a.m. (Pacific time) on the date of such proposed Revolving Loans
denominated in Dollars, and (ii) not later than the Applicable Time specified by
the Administrative Agent on the date of such proposed Revolving Loans
denominated in a Foreign Currency. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall then make available
to the Borrower in the account specified by Borrower in the Transfer Authorizer
Designation Form or Borrower’s account denominated in the applicable Foreign
Currency specified in the Foreign Currency Credit Notice, as applicable, not
later than 9:00 a.m. (Pacific time) (unless otherwise specified by the
Administrative Agent), on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent in like
funds as received by the Administrative Agent.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with

 

Page 36



--------------------------------------------------------------------------------

this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Revolving Loan to be provided by such Lender. In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such
Revolving Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower, but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans and/or Multicurrency Loans, as
applicable. If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

(e) Effect of Revolving Loans on the Revolving Commitments. While any Revolving
Loan remains outstanding, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Pro Rata Share, and (ii) the sum of (A) the
Dollar Equivalent Amount of all outstanding Loans, plus (B) the Dollar
Equivalent Amount of all Letter of Credit Liabilities.

Section 2.2 Additional Multicurrency Loan and Multicurrency Letter of Credit
Provisions.

(a) Multicurrency Sublimit. The aggregate principal Dollar Equivalent Amount at
any one time outstanding of all Multicurrency Loans and all Multicurrency Letter
of Credit Liabilities, in whatever Foreign Currency so denominated, shall not
exceed the Multicurrency Sublimit.

(b) Multicurrency Revolving Commitments. The aggregate principal Dollar
Equivalent Amount at any one time outstanding of all Multicurrency Loans and of
all Multicurrency Letter of Credit Liabilities of any Multicurrency Lender,
shall not exceed such Multicurrency Lender’s Multicurrency Revolving Commitment.
Any change in a Multicurrency Lender’s Multicurrency Revolving Commitment shall
similarly change such Multicurrency Lender’s Multicurrency Pro Rata Share in a
like manner and amount.

(c) Effect of Multicurrency Loans and Multicurrency Letters of Credit on the
Multicurrency Revolving Commitments. While any Multicurrency Loan remains
outstanding and any Multicurrency Letter of Credit Liabilities exist, the
Multicurrency Revolving Commitment of each Multicurrency Lender shall be deemed
to be utilized for all purposes of this Agreement in an amount equal to the
product of (i) such Multicurrency Lender’s Multicurrency Pro Rata Share, and
(ii) the sum of (A) all outstanding Multicurrency Loans, plus (B) the
Multicurrency Letter of Credit Liabilities.

(d) Repayment of Multicurrency Extensions of Credit.

(i) Multicurrency Extensions of Credit shall be paid in the Foreign Currency so
denominated, in Same Day Funds, without setoff or counterclaim, by Borrower when
due into such account at such financial institution as the Administrative Agent
may from time to time specify in writing to Borrower as being applicable to such
Multicurrency Extensions of Credit.

 

Page 37



--------------------------------------------------------------------------------

(ii) If, after any Multicurrency Obligation is outstanding, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the currency in which such Multicurrency Obligation is
denominated no longer exists, or Borrower is not able to make payment to the
Administrative Agent in such currency, then all payments to be made by Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Equivalent Amount (as of the date of repayment and,
notwithstanding anything to the contrary in the definition of Spot Rate, at a
time determined by the Administrative Agent) of such payment due, it being the
intention of the parties hereto that Borrower takes all risks of the imposition
of any such currency control or exchange regulations.

(e) Redenomination. Upon the occurrence of a Sharing Event, automatically (and
without the taking of any action) unless otherwise agreed to by the Requisite
Lenders (i) all then outstanding Multicurrency Obligation shall be automatically
converted into Base Rate Loans denominated in Dollars (in an amount equal to the
Dollar Equivalent Amount of the aggregate principal amount of the applicable
Multicurrency Obligation on the date such Sharing Event first occurred) (the
“Redenominated Amounts”), which Redenominated Amounts (1) shall thereafter
continue to be deemed to be Base Rate Loans and (2) unless the Sharing Event
resulted solely from a termination of the Commitments, shall be immediately due
and payable on the date such Sharing Event has occurred) and (ii) unless the
Sharing Event resulted solely from a termination of the Commitments, all accrued
and unpaid interest and other amounts owing with respect to such Redenominated
Amounts shall be immediately due and payable in Dollars, using the Dollar
Equivalent Amount of such accrued and unpaid interest and other amounts.

(f) Repayment and Participations of Multicurrency Loans. Upon the occurrence of
a Sharing Event or any redenomination under Section 11.2(b), and after giving
effect to any automatic redenomination pursuant to Section 2.2(e), each Lender
shall (and hereby unconditionally and irrevocably agrees to) purchase and sell
(in each case in Dollars) undivided participating interests in all such
Multicurrency Loans outstanding so that each Lender shall have a share of such
outstanding Multicurrency Loans equal to its Pro Rata Share (provided that if
such purchase of a participating interest would increase the aggregate Revolving
Commitment Amount of any Lender to an amount greater than such Lender’s
Revolving Commitment Amount, then the amount of the participation such Lender is
required to purchase hereunder shall be reduced by such excess amount). Upon any
such occurrence, the Administrative Agent shall notify each Lender and shall
specify the amount of Dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event,
plus any additional amounts payable by the Borrower pursuant to this Section in
respect of such accrued but unpaid interest); provided, in the event that a
Sharing Event shall have occurred, each Lender shall be deemed to have
purchased, automatically and without request, such participating interests.
Promptly upon receipt of such request, each Lender shall deliver to the
Administrative Agent (in immediately available funds in Dollars) the net amounts
as specified by the Administrative Agent. The Administrative Agent shall
promptly deliver the amounts so received to the various Lenders in such amounts
as are needed to effect the purchases and sales of participations as provided
above. Promptly following receipt thereof, each Lender which has sold
participations in any of its Loans (through the Administrative Agent) will
deliver to each Lender (through the Administrative Agent) which has so purchased
a participating interest a participation certificate dated the date of receipt
of such funds and in such amount. It is understood that the amount of funds
delivered by each Lender shall be calculated on a net basis, giving effect to
both the sales and purchases of participations by the various Lenders as
required above.

(g) Payment in Dollars. Upon the occurrence of a Sharing Event or any
redenomination under Section 11.2(b), all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of, any
outstanding Multicurrency Obligation initially denominated in a

 

Page 38



--------------------------------------------------------------------------------

Foreign Currency (including, without limitation, any interest and other amounts
which were accrued but unpaid on the date of such purchase) shall be payable in
Dollars as if such Multicurrency Obligation had originally been made in Dollars.

(h) Payment Obligation of Lenders. If any amount required to be paid by any
Lender pursuant to Section 2.2(f) is not paid to the Administrative Agent within
one (1) Business Day following the date upon which such Lender receives notice
from the Administrative Agent of the amount of its participations required to be
purchased pursuant to Section 2.2(f), such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations,
multiplied by (ii) the daily average Federal Funds Effective Rate during the
period from and including the date of request for payment to the date on which
such payment is immediately available to the Administrative Agent, multiplied by
(iii) a fraction the numerator of which is the number of days that elapsed
during such period and the denominator of which is three hundred sixty (360). If
any such amount required to be paid by any Lender pursuant to Section 2.2(f) is
not in fact made available to the Administrative Agent within three (3) Business
Days following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts payable
by any Lender pursuant to this Section shall be conclusive and binding.

(i) Obligations Absolute. Each Lender’s obligation to purchase participating
interests pursuant to this Section shall be absolute and unconditional and shall
not be affected by any circumstance including, without limitation, (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any other Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, (iii) any adverse
change in the condition (financial or otherwise) of any Party or any other
Person, (iv) any breach of this Agreement by any party, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(j) Additional Costs. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, upon any purchase of participations as required
above, each Lender which has purchased such participations shall be entitled to
receive from the Borrower any increased costs and indemnities directly from the
Borrower to the same extent as if it were the direct Lender as opposed to a
participant therein. The Borrower acknowledges and agrees that, upon the
occurrence of a Sharing Event and after giving effect to the requirements of
this Section, increased Taxes may be owing by the Borrower pursuant to
Section 3.10, which Taxes shall be paid (to the extent provided in Section 3.10
by the Borrower, without any claim that the increased Taxes are not payable
because same resulted from the participations effected as otherwise required by
this Section.

Section 2.3 Bid Rate Loans.

(a) Bid Rate Loans. At any time during the period from the Effective Date to but
excluding the Maturity Date, and so long as the Borrower continues to maintain
an Investment Grade Rating, the Borrower may, as set forth in this Section,
request that the Administrative Agent solicit the Lenders to make offers to make
Bid Rate Loans to the Borrower in Dollars (and not in any Foreign Currency),
with terms of thirty (30), sixty (60), ninety (90), or one hundred eighty
(180) days. The aggregate principal amount of Bid Rate Loans at any one time
outstanding shall not exceed fifty percent (50%) of the then existing aggregate
Total Commitment Amount. The Lenders may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

 

Page 39



--------------------------------------------------------------------------------

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Administrative Agent
notice (a “Bid Rate Quote Request”) so as to be received no later than 9:00 a.m.
on (x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction, and (y) the date four
(4) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy of
each Bid Rate Quote Request promptly upon receipt thereof by the Administrative
Agent. The Borrower may request offers to make Bid Rate Loans for up to three
(3) different Interest Periods in any one Bid Rate Quote Request; provided that
if granted each separate Interest Period shall be deemed to be a separate
borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall be
substantially in the form of Exhibit C and shall specify as to each Bid Rate
Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $2,000,000 and integral multiples of $500,000 in excess thereof, which
shall not cause any of the limits specified in Section 2.17 to be violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Maturity Date.

The Borrower shall not deliver more than one Bid Rate Quote Request during any
three (3) Business Day period, or more than four (4) Bid Rate Quote Requests
during any calendar month.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided,
that if the Borrower’s request under Section 2.3(b) specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must be
submitted to the Administrative Agent not later than 8:30 a.m. (x) on the
proposed date of borrowing, in the case of an Absolute Rate Auction and (y) on
the date three (3) Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction, and in either case the Administrative Agent shall
disregard any Bid Rate Quote received after such time; provided, that the Lender
then acting as the Administrative Agent may submit a Bid Rate Quote only if it
notifies the Borrower of the terms of the offer contained therein not later than
thirty (30) minutes prior to the latest time by which the Lenders must submit
applicable Bid Rate Quotes. Any Bid Rate Quote so made shall be irrevocable
except with the consent of the Administrative Agent following the request of
Borrower, which consent may be granted or denied in the Administrative Agent’s
discretion. Such Bid Rate Loans may be funded by a Lender’s Designated Lender
(if any) as provided in Section 13.6(h); however, such Lender shall not be
required to specify in its Bid Rate Quote whether such Bid Rate Loan will be
funded by such Designated Lender. For avoidance of doubt, no Lender shall be
obligated to provide a Bid Rate Quote under this Section.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit D and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

 

Page 40



--------------------------------------------------------------------------------

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Revolving Commitment of such Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were requested; provided further that any Bid Rate Quote shall be in a
minimum amount of $2,000,000 and integral multiples of $500,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Lender;

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by the Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 9:30 a.m. (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction, or (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction), notify
the Borrower of the terms (i) of any Bid Rate Quote submitted by a Lender that
is in accordance with Section 2.3(c), and (ii) of any Bid Rate Quote that
amends, modifies or is otherwise inconsistent with a previous Bid Rate Quote
submitted by such Lender with respect to the same Bid Rate Quote Request. Any
such subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Administrative Agent’s notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Lender.

(e) Acceptance by Borrower.

(i) Not later than 10:30 a.m. (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction and (y) on the date three (3) Business Days prior to
the proposed date of borrowing, in the case of a LIBOR Auction, the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
Bid Rate Quotes so notified to it pursuant to Section 2.3(d) which notice by
Borrower shall be in the form of Exhibit E. In the case of acceptance, such
notice shall specify the aggregate principal amount of Bid Rate Quotes for each
Interest Period that are accepted. The failure of the Borrower to give such
notice by such time shall constitute non-acceptance. The Borrower may accept any
Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

 

Page 41



--------------------------------------------------------------------------------

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.3(b)(ii), and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.17 to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$2,000,000 and integral multiples of $500,000 in excess thereof; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which Bid Rate Quotes are permitted to be accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such Bid Rate Quotes permitted to be accepted shall be
allocated by the Administrative Agent among such Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 11:30 a.m. on the proposed date of
borrowing of Absolute Rate Loans and (y) on the date three (3) Business Days
prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender as to whose Bid Rate Quote has been properly accepted and the amount and
rate thereof. A Lender who is notified that it has been selected to make a Bid
Rate Loan may designate its Designated Lender (if any) to fund such Bid Rate
Loan on its behalf, as described in Section 13.6(h). Any Designated Lender which
funds a Bid Rate Loan shall on and after the time of such funding become the
obligee with respect to such Bid Rate Loan and be entitled to receive payment
thereof when due. No Lender shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded. Any Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 12:30 p.m. (Pacific time)
on the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 1:30 p.m. (Pacific
time) on such date by depositing the same, in immediately available funds, in an
account of the Borrower designated by the Borrower.

(g) No Effect on Revolving Commitment. Except for the purpose and to the extent
expressly stated in Sections 2.14 and 2.17, the amount of any Bid Rate Loan made
by any Lender shall not constitute a utilization of such Lender’s Revolving
Commitment.

Section 2.4 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.17, the Issuing Bank, on behalf of the
Lenders, agrees to issue for the

 

Page 42



--------------------------------------------------------------------------------

account of the Borrower during the period from and including the Effective Date
to, but excluding, the date thirty (30) days prior to the Maturity Date, one or
more standby letters of credit (whether denominated in Dollars or in a Foreign
Currency, each a “Letter of Credit”). The maximum aggregate amount of Letter of
Credit Liabilities at any one time outstanding shall not to exceed $50,000,000,
as such amount may be reduced from time to time in accordance with the terms
hereof (the “L/C Commitment Amount”).

(b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms, and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date seven (7) days prior to the Maturity
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may (A) contain a provision
providing for the automatic extension of the expiration date in the absence of a
notice of non-renewal from the Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date that is fifteen (15) days prior to the Maturity Date, and/or
(B) extend up to one year beyond the Maturity Date, provided that such Letter of
Credit is fully Cash Collateralized in the currency of such Letter of Credit not
later than thirty (30) days prior to the Maturity Date. The initial Stated
Amount of each Letter of Credit shall be at least $10,000.00 as such amount may
be reduced from time to time in accordance with the terms hereof.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Domestic Letter
of Credit and at least ten (10) Business Days prior to the requested date of
issuance of a Multicurrency Letter of Credit, such notice shall describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount and currency, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 6.2, the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary, but in
no event prior to the date five (5) Business Days following the date after which
the Issuing Bank has received all of the items required to be delivered to it
under this subsection. The Issuing Bank shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Issuing Bank or any Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
the Borrower, the Issuing Bank shall deliver to the Borrower a copy of each
issued Letter of Credit within a reasonable time after the date of issuance
thereof. To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally, and irrevocably agrees to pay and

 

Page 43



--------------------------------------------------------------------------------

reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest, or other formalities of any kind. Upon receipt by the Issuing Bank of
any payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of subsection (i) of this Section such Lender’s Pro Rata Share
of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit, by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans or
Multicurrency Loans with an Interest Period of one (1) month) in a Dollar
Equivalent Amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender or Multicurrency Lender, as
applicable, prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 11:00 a.m., and (ii) if
such conditions would not permit the making of Revolving Loans, the provisions
of subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Pro Rata Share, and (ii) the sum of (A) the
Stated Amount of such Letter of Credit, plus (B) any related Reimbursement
Obligations then outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s Obligations with respect to any Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness, or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy, or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any

 

Page 44



--------------------------------------------------------------------------------

Letter of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, the Administrative Agent or the Lenders. None of
the above shall affect, impair, or prevent the vesting of any of the Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence, or
willful misconduct (the existence of which shall be determined by a court of
competent jurisdiction in a final, non-appealable judgment), shall not create
against the Issuing Bank any liability to the Borrower, the Administrative Agent
or any Lender. In this connection, the obligation of the Borrower to reimburse
the Issuing Bank for any drawing made under any Letter of Credit, and to repay
any Revolving Loans made pursuant to the second sentence of subsection (e) of
this Section, shall be absolute, unconditional, and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense, or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender, or any other Person; (E) any demand, statement, or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay, or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this
Section or Section 13.10, but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of subsection (e) of this Section, the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence, or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement, or other modification to any Letter of Credit shall be subject to
the same conditions applicable under this Agreement to the issuance of new
Letters of Credit (including, without limitation, that the request therefor be
made through the Issuing Bank), and no such amendment, supplement, or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented, or modified form, or
(ii) (A) with respect to Domestic Letter of Credit, the Administrative Agent and
Requisite Lenders (or all of the Lenders if required by Section 13.7)shall have
consented thereto, or (B) with respect to Multicurrency Letters of Credit, the
Administrative Agent and the Requisite Multicurrency Lenders shall have
consented thereto. In connection with any such amendment, supplement, or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5(c).

 

Page 45



--------------------------------------------------------------------------------

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably, and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability of
the Issuing Bank with respect to such Letter of Credit and each Lender thereby
shall absolutely, unconditionally, and irrevocably assume, as primary obligor
and not as surety, and shall be unconditionally obligated to the Issuing Bank to
pay and discharge when due, such Lender’s Pro Rata Share of the Issuing Bank’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Lender to the Administrative Agent for the account of the Issuing
Bank in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, the Administrative Agent, or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Issuing Bank by the Borrower in respect of
such Letter of Credit, and (ii) a participation in a percentage equal to such
Lender’s Pro Rata Share in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Issuing Bank pursuant to the second and the last sentences of Section 3.5(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in like funds as those disbursed to Borrower, the
amount of such Lender’s Pro Rata Share of each drawing paid by the Issuing Bank
under each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Pro Rata Share of such
drawing. If the notice referenced in the second sentence of Section 2.4(e) is
received by a Lender not later than 9:00 a.m. (Pacific time), then such Lender
shall make such payment available to the Administrative Agent not later than
12:00 p.m. (Pacific time) on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 11:00
a.m. (Pacific time) on the next succeeding Business Day. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable, and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 11.1, or (iv) the termination of the
Revolving Commitments. Each such payment to the Administrative Agent for the
account of the Issuing Bank shall be made without any offset, abatement,
withholding, or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, who
shall promptly deliver the same to each Lender affected by such change, and the
Borrower, a notice describing the aggregate amount of all Letters of Credit
outstanding at such time. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
the immediately preceding subsection (j).

 

Page 46



--------------------------------------------------------------------------------

Section 2.5 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.17, the Swingline Lender agrees to make Swingline
Loans to the Borrower in Dollars (and not in any Foreign Currency), during the
period from the Effective Date to but excluding the Swingline Maturity Date, in
an aggregate principal amount at any one time outstanding up to, but not
exceeding, $50,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof. If at any time the aggregate principal amount
of the Swingline Loans outstanding at such time exceeds the Swingline Commitment
in effect at such time, the Borrower shall immediately pay the Administrative
Agent for the account of the Swingline Lender the amount of such excess. Subject
to the terms and conditions of this Agreement, the Borrower may borrow, repay
and re-borrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. (Pacific time) on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 1:00 p.m. (Pacific time) on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 6.2 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time, plus the Applicable Margin, or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to subsection (e) of this Section). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6 with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $50,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$50,000 or the aggregate principal amount of all outstanding Swingline Loans (or
such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender prior written notice thereof no later than 10:00 a.m. on the
day prior to the date of such prepayment. The Swingline Loans shall, in addition
to this Agreement, be evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided that the proceeds of a Swingline Loan may
not be used to repay any Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby

 

Page 47



--------------------------------------------------------------------------------

irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations contained in
the second sentence of Section 2.1(a) shall not apply to any borrowing of such
Base Rate Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Base Rate Loans
not later than 9:00 a.m. (Pacific time) at least one (1) Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 9:00 a.m. (Pacific time) on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in Dollars and
in immediately available funds, the proceeds of the Base Rate Loan to be made by
such Lender. The Administrative Agent shall pay the proceeds of such Base Rate
Loans to the Swingline Lender, which shall apply such proceeds to repay such
Swingline Loan. If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 11.1(e) or Section 11.1 (f), each Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of such Swingline
Loan, by directly purchasing a participation in such Swingline Loan in such
amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. A
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense, or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 11.1(e) or Section 11.1 (f), or the termination of
any Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of
an event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
it hereunder, to the Swingline Lender to fund Swingline Loans in the amount of
the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).

Section 2.6 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for such Base Rate
Loans;

 

Page 48



--------------------------------------------------------------------------------

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for such LIBOR
Loans;

(iii) if such Loan is a Multicurrency Loan, at the Foreign Currency Interest
Rate (as in effect from time to time) for the Interest Period therefor (if
applicable), plus the Applicable Margin for such Multicurrency Loans;

(iv) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3; and

(v) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the Interest
Period therefor, plus the LIBOR Margin quoted by the Lender making such Loan in
accordance with Section 2.3.

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1(a), an Event of Default exists under Section 11.1(b)(i) as a result
of a failure to comply with Sections 10.1(a) through 10.1(f) or following an
acceleration of the Maturity Date, at the written election of Requisite Lenders,
the Borrower shall pay to the Administrative Agent for the account of each
Lender and the Issuing Bank, as the case may be, interest at the Post-Default
Rate on the outstanding principal amount of any outstanding Loans made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is
denominated in Dollars, in arrears on the last day of such Interest Period,
(B) if such Loan is denominated in any Foreign Currency, in arrears on the last
day of each Interest Period, and, provided that such Interest Period is longer
than three months, also on each successive date that is ninety (90) days after
the first day of such Interest Period, and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration, or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

Section 2.7 Number of Interest Periods.

(a) Maximum Number of Interest Periods. There may be no more than ten
(10) different Interest Periods outstanding at the same time collectively for
all LIBOR Loans, whether in the context of a LIBOR Loan, which is a Revolving
Loan or a LIBOR Loan which is a Bid Rate Loan.

(b) Maximum Number of Foreign Currency Interest Periods. There may be no more
than four (4) different Interest Periods outstanding at the same time
collectively for all Multicurrency Loans.

Section 2.8 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Maturity Date.

(b) Multicurrency Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued interest on, each Multicurrency Loan
denominated in a Designated Currency on the last day of the Interest Period of
such Multicurrency Loan, unless Continued upon the terms and conditions set
forth in Section 2.11(b) below.

 

Page 49



--------------------------------------------------------------------------------

(c) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

Section 2.9 Prepayments.

(a) Optional. Subject to Section 5.4, the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty (with the exception
of any breakage fee associated therewith). A Bid Rate Loan may only be prepaid
with the prior written consent of the Lender holding such Bid Rate Loan;
provided, however, Borrower may prepay all outstanding Bid Rate Loans in
connection with Borrower’s termination of all Commitments and as required
pursuant to Section 2.9(b)(iii). The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan denominated in Dollars and at least five (5) Business Days prior
written notice of the prepayment of any Multicurrency Loan. Each such notice
shall specify the date, currency and amount of such prepayment. Each voluntary
prepayment of Loans shall be in an aggregate minimum Dollar Equivalent Amount of
$100,000 and integral multiples of $100,000 in excess thereof and shall be
accompanied by all interest accrued thereon.

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
Dollar Equivalent Amount of all outstanding Revolving Loans, Swingline Loans,
and Bid Rate Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments (for any
reason, including, without limitation, if such excess is solely due to currency
fluctuations), the Borrower shall, within two (2) Business Days of demand, pay
to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans, Bid Rate Loans and/or
Letter of Credit Liabilities), and/or Cash Collateralize the Letter of Credit
Liabilities in an amount sufficient to eliminate such excess.

(ii) Multicurrency Sub-Facility Overadvance. If at any time the aggregate
principal Dollar Equivalent Amount of all outstanding Multicurrency Loans and
Multicurrency Letter of Credit Liabilities, in the aggregate, exceeds
ninety-five percent (95% ) of the Multicurrency Sublimit, then the Borrower
shall, within two (2) Business Days of demand and subject to Section 5.4, pay to
the Administrative Agent, for the account of the Multicurrency Lenders (in the
amounts and Foreign Currencies of Multicurrency Loans then outstanding), at
least the Dollar Equivalent Amount sufficient to reduce such Multicurrency Loans
and Multicurrency Letter of Credit Liabilities, in the aggregate, to an amount
not to exceed ninety percent (90%) of the Multicurrency Sublimit.

(iii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds fifty percent (50%) of the
aggregate amount of all Revolving Commitments at such time, then the Borrower
shall, within two (2) Business Days of demand, pay to the Administrative Agent,
for the accounts of the applicable Lenders, the amount of such excess.

(iv) Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i)-(ii) of this Section shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time, the remainder to the extent paid under subsection (b)(i) of this Section,
if any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations and otherwise returned to Borrower,
unless an Event of Default exists, then as provided in Section 11.5. Amounts
paid under the preceding subsection (b)(iii) shall be applied in accordance with

 

Page 50



--------------------------------------------------------------------------------

Section 3.2(e). If the Borrower is required to pay any outstanding LIBOR Loans
or Multicurrency Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 5.4.

Section 2.10 Non-Pro Rata Disbursements.

The Administrative Agent may allocate (or re-allocate) any Loan on a non-pro
rata basis to the extent the failure to so allocate (or re-allocate) on a
non-pro rata basis would cause the aggregate Revolving Commitment of any Lender
to exceed such Lender’s Commitment Amount.

Section 2.11 Continuation.

(a) LIBOR Loans. So long as no Default or Event of Default exists, the Borrower
may on any Business Day, with respect to any LIBOR Loan, elect to maintain such
LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period. Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
11:00 a.m. on the third Business Day prior to the date of any such Continuation.
Such notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation, and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of such proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one month; provided, however, that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of this Section 2.11(a) or the Borrower’s failure to comply
with any of the terms of such Section.

(b) Multicurrency Loans. So long as no Default or Event of Default exists, the
Borrower may on any Business Day, with respect to any Multicurrency Loan
denominated in a Designated Currency, select a new Interest Period for such
Multicurrency Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Foreign Currency Credit Notice not later than 2:00 p.m.
on the fifth (5th) Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the Multicurrency
Loan and portion thereof subject to such Continuation, and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. If
no Foreign Currency Interest Period is specified in the Foreign Currency Credit
Notice, Borrower shall be deemed to have selected a Foreign Currency Interest
Period of one month’s duration. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Multicurrency Lender of
such proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any applicable Multicurrency Loan in accordance
with this Section, such Loan will automatically, on the last

 

Page 51



--------------------------------------------------------------------------------

day of the current Interest Period therefor, continue as a Multicurrency Loan
with an Interest Period of one month unless such Multicurrency Loan is repaid,
with all interest accrued thereon, on the last day of the applicable Interest
Period; provided, however, that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, or earlier if required by the Administrative Agent subject to
Section 5.4, Convert into a Base Rate Loan, denominated in Dollars, in an amount
equal to the Dollar Equivalent Amount of the Multicurrency Loan so Converted,
notwithstanding the first sentence of this Section 2.11(b) or the Borrower’s
failure to comply with any of the terms of such Section.

Section 2.12 Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided that Loans of other Types shall not be Converted into
Multicurrency Loans or vice versa. Each Conversion of Base Rate Loans into LIBOR
Loans shall be in an aggregate minimum amount of $100,000 and integral multiples
of $100,000 in excess of that amount, and upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted in accordance with Section 2.6.
Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only
on, the last day of an Interest Period for such LIBOR Loan. Each such Notice of
Conversion shall be given not later than 11:00 a.m. (Pacific time) three
(3) Business Days prior to the date of any proposed Conversion into Base Rate or
LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into, and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

Section 2.13 Notes.

(a) Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Bid Rate Loans made by
any Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Bid Rate Note payable to the order of such Lender. The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed, or mutilated, and

 

Page 52



--------------------------------------------------------------------------------

(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

Section 2.14 Voluntary Reductions of the Revolving Commitment.

The Borrower may terminate or reduce the aggregate unused amount of the
Revolving Commitments (for which purpose use of the Revolving Commitments shall
be deemed to include the aggregate principal amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Bid Rate Loans
and Swingline Loans) at any time and from time to time without penalty or
premium upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $10,000,000 and integral multiples of $5,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given (except in
connection with a proposed refinancing and/or payoff) and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $250,000,000 unless the Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated. The
Borrower shall pay all interest and fees, on the Loans accrued to the date of
such reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 5.4.

Section 2.15 Extension of Maturity Date.

The Borrower in its sole discretion may request that the Administrative Agent
and the Lenders extend the Original Maturity Date by one year to the Extended
Maturity Date by executing and delivering to the Administrative Agent at least
ninety (90) days, but not more than one hundred eighty (180) days, prior to the
Original Maturity Date, a written request for such extension. The Administrative
Agent shall forward to each Lender a copy of any such request delivered to the
Administrative Agent promptly upon receipt thereof. Subject to satisfaction of
the following conditions, the Maturity Date shall be extended to the Extended
Maturity Date: (a) immediately prior to such extension and immediately after
giving effect thereto, no Default or Event of Default shall exist, (b) the
Borrower shall have paid the Fees payable under Section 3.5(e) no later than the
Original Maturity Date (provided that no such Fee shall be payable if Borrower
rescinds the extension request prior to the Original Maturity Date), and (c) all
representations and warranties made or deemed made by any Loan Party in any Loan
Document to which any such Loan Party is a party are true and correct on the
effective date of such extension (except for representations or warranties which
expressly relate solely to an earlier date).

Section 2.16 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default,
maturity or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date (provided Borrower has not already done so
pursuant to Section 2.4(b), pay to the Administrative Agent, for its benefit and
the benefit of the Lenders and the Issuing Bank, an amount of money sufficient
to cause the balance of available funds on deposit in the Letter of Credit
Collateral Account to equal the aggregate Stated Amount of any such Letter of
Credit, in the currency of such Letter of Credit, for deposit into the Letter of
Credit Collateral Account.

 

Page 53



--------------------------------------------------------------------------------

Section 2.17 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall be required to make any Loan, and the Issuing Bank shall not
be required to issue any Letter of Credit, if immediately after the making of
such Loan or issuance of such Letter of Credit and no reduction in the Revolving
Commitments pursuant to Section 2.14 shall take effect if immediately after the
making of such Loan or the issuance of such Letter of Credit, or such reduction
in the Revolving Commitments:

(a) the aggregate principal amount of all outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, would exceed the Total
Commitment Amount,

(b) the aggregate principal Dollar Equivalent Amount of all outstanding
Multicurrency Loans, together with the aggregate Dollar Equivalent Amount of all
Multicurrency Letter of Credit Liabilities, would exceed Multicurrency Sublimit,
or

(c) the aggregate principal amount of all outstanding Bid Rate Loans shall not
exceed fifty percent (50%) of the aggregate amount of all Commitments at such
time.

Section 2.18 Increase in Revolving Commitments.

Subject to the conditions set forth below in this Section, the Borrower shall
have the right to increases in the aggregate amount of the Revolving Commitments
by providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any such
increases the aggregate amount of the Revolving Commitments shall not exceed
$800,000,000. Each such increase in the Revolving Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $10,000,000 in
excess thereof, or such other amounts as Administrative Agent may approve from
time to time. The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of such increase in the Revolving
Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment or provide
a new Revolving Commitment, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee. If a new Lender becomes a party to this Agreement, or if any existing
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Lender hereunder (or in the case of an existing Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Lenders its Pro Rata Share (determined with respect to the Lenders’ relative
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Lenders pursuant to
Section 2.4(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall exist, (y) the representations and

 

Page 54



--------------------------------------------------------------------------------

warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true or correct in
all material respects on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate in all material respects on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder, and (z) the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
(i) if not previously delivered to the Administrative Agent, copies certified by
the Secretary or Assistant Secretary of (A) all corporate or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member, or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lender,
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Revolving Commitments, in the amount of such Lender’s Revolving
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Revolving Commitments. In connection with any increase
in the aggregate amount of the Revolving Commitments pursuant to this
Section 2.18 any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may reasonably request.

Section 2.19 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to affect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

Page 55



--------------------------------------------------------------------------------

(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank,
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond the Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent, the Issuing Bank nor any Lender makes any representations
or warranties other than those expressly made in this Agreement.

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in the currency originally disbursed, in immediately available funds,
without setoff, deduction, or counterclaim, to the Administrative Agent at the
Principal Office, not later than 11:00 a.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). Subject to
Section 11.5, the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. Each payment received by the Administrative Agent for the account of the
Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the

 

Page 56



--------------------------------------------------------------------------------

date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a)(i) each borrowing from
Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from the Lenders,
(ii) each payment of the fees under Sections 3.5(a), 3.5(b), and the first
sentence of Sections 3.5(c) and 3.5(e) shall be made for the account of the
Lenders, and (iii) each termination or reduction of the amount of the Revolving
Commitments under Section 2.14 shall be applied to the respective Revolving
Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans denominated in Dollars by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Revolving Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by such Lenders pro rata in accordance with their
respective Revolving Commitments; (c) each payment or repayment of interest on
Revolving Loans denominated in Dollars by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Revolving Loans then due and payable to the respective Lenders; (d) each
payment or prepayment of principal of Multicurrency Loans by the Borrower shall
be made for the account of the Multicurrency Lenders pro rata in accordance with
the respective unpaid principal amount of the Multicurrency Loans (in like
currency) held by them, provided that if immediately prior to giving effect to
any such payment in respect of any Multicurrency Loans the outstanding principal
amount of the Multicurrency Loans shall not be held by the Multicurrency Lenders
pro rata in accordance with their respective Multicurrency Revolving Commitments
in effect at the time such Multicurrency Loans were made, then such payment
shall be applied to the Multicurrency Loans (of like currency) in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Multicurrency Loans being held by such Multicurrency Lenders pro rata in
accordance with their respective Multicurrency Revolving Commitments; (e) each
payment or repayment of interest on Multicurrency Loans by the Borrower shall be
made for the account of the Multicurrency Lenders pro rata in accordance with
the amounts of interest on such Multicurrency Loans then due and payable to the
respective Multicurrency Lenders; (f) the Conversion and Continuation of Loans
of a particular Type (other than Conversions provided for by Section 5.1(c) or
Section 5.5) shall be made pro rata among the Lenders according to the amounts
of their respective Loans and the then current Interest Period, for each
Lender’s portion of each Loan of such Type shall be coterminous; (g) each
prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.9(b)(iii) shall be applied to those Bid Rate Loans selected by the
Borrower provided no Event of Default exists, or in order of maturity; (h) the
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.5, shall be in accordance with their respective Pro Rata
Share; and (i) the Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.4, shall be in accordance with their
respective Pro Rata Share. All payments of principal, interest, fees, and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.5(e), in
which case such payments shall be pro rata in accordance with such participating
interests).

 

Page 57



--------------------------------------------------------------------------------

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made to it by Borrower under this Agreement or shall obtain payment on any other
Obligation owing by the Borrower or any other Loan Party through the exercise of
any right of set-off, banker’s lien, counterclaim, or similar right, or
otherwise, or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, as
applicable, such Lender shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim, or similar rights with respect to such participation as fully as
if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Maturity Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders a facility fee equal to the daily aggregate amount of
the Revolving Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July, and October during the term of
this Agreement and on the Maturity Date or any earlier date of termination of
the Revolving Commitments or reduction of the Revolving Commitments to zero. The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to (1) the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Domestic Letter of Credit, and (2) the

 

Page 58



--------------------------------------------------------------------------------

Applicable Margin for Multicurrency Loans times the daily average Stated Amount
of each Multicurrency Letter of Credit, each for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or (y) to but excluding the date such
Letter of Credit is drawn in full. In addition to such fees, the Borrower shall
pay to the Issuing Bank solely for its own account and only at the time of
issuance, amendment (which increases the amount or extends the expiration date),
extension or renewal of each Letter of Credit, a fronting fee in respect of such
Letter of Credit at the rate equal to one eighth of one percent (0.125%) on the
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be deemed earned when
paid, nonrefundable, and payable, in the case of the fee provided for in the
first sentence, in arrears (i) quarterly on the first day of January, April,
July, and October, (ii) on the Maturity Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero, and (iv) after the foregoing (i),
(ii), and/or (iii) from time to time on demand of the Administrative Agent, in
the case of the fee provided in the second sentence, at the time of issuance of
such Letter of Credit. The Borrower shall pay directly to the Issuing Bank from
time to time on demand all commissions, charges, costs, and expenses in the
amounts customarily charged or incurred by the Issuing Bank from time to time in
like circumstances with respect to the issuance, amendment, renewal or extension
of any Letter of Credit and any other transactions relating thereto.

(d) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent a
fee equal to $1000 at the time of each Bid Rate Quote Request made hereunder for
services rendered by the Administrative Agent in connection with the Bid Rate
Loans.

(e) Extension Fee. If the Maturity Date is extended in accordance with
Section 2.15, the Borrower shall pay to the Administrative Agent for the account
of each Lender a fee equal to two-tenths of one percent (0.20%) of the amount of
such Lender’s Revolving Commitment (whether or not utilized). Such fee shall be
due and payable in full on the effective date of such extension

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by Borrower and the
Administrative Agent.

Section 3.6 Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of three hundred sixty (360) days and the actual number of days elapsed,
except for Extensions of Credit denominated in GBP or Shekels, which shall bear
interest computed on the basis of a three hundred sixty-five (365) or three
hundred sixty-six (366) day year, as the case may be, actual days elapsed.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in subsections 2.6(a)(i)

 

Page 59



--------------------------------------------------------------------------------

through (v) and, with respect to Swingline Loans, in Section 2.5(c).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees, and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges, and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees, or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank, or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Bank,
or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such

 

Page 60



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.4(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (B) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article VI were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Commitment Percentages (determined without giving effect to
subsection (d) of this Section). Any payments, prepayments, or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Pro Rata Share of the Stated
Amount of Letters of Credit for which it has provided Cash Collateral pursuant
to subsection (e) of this Section.

(ii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clause (i), Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to subsection (d) of this Section, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
Fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (determined without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that
(x) the conditions set forth in Article VI are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Commitment of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in subsection (d) of this Section cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in subsection (ii) below.

 

Page 61



--------------------------------------------------------------------------------

(ii) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to subsection (d) of this
Section) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and,
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender, and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective Pro
Rata Shares, (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with

 

Page 62



--------------------------------------------------------------------------------

respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.6(b). No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee. In addition, any Lender who is a
Non-Defaulting Lender may, but shall not be obligated, in its sole discretion,
to acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment via an assignment subject to and in accordance with the provisions of
Section 13.6(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and, in
accordance with Section 13.6(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500, provided that failure by a Defaulting
Lender to execute any such Assignment and Assumption shall not invalidate any
such assignment. No such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to
subsection (e) of this Section, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full Pro Rata Share of all Loans and
participations in Letters of Credit and Swingline Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Section 3.10 Taxes; Foreign Lenders.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any Governmental Authority, but excluding
(i) taxes imposed on or measured by net income (however denominated), franchise
taxes and branch profits taxes, in each case (a) imposed as a result of the
Administrative Agent, Issuing Bank or a Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (b) with respect to any Administrative Agent, Issuing
Bank or a Lender, taxes imposed as a result of a present or former connection
between such Administrative Agent, Issuing Bank or a Lender and the jurisdiction

 

Page 63



--------------------------------------------------------------------------------

imposing such tax (other than connections arising from such Administrative
Agent, Issuing Bank or a Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Loan
Document or other Obligation); (ii) in the case of the Issuing Bank or a Lender,
U.S. federal withholding taxes imposed on amounts payable to or for the account
of such Issuing Bank or a Lender with respect to an applicable interest in a
Loan or other Obligation pursuant to a law in effect on the date on which
(a) such Issuing Bank or Lender acquires such interest in the Loan or other
Obligation (other than pursuant to an assignment request by the Borrower under
this Agreement), or (b) such Lender changes its designated Lending Office,
except in each case to the extent that, pursuant to this Section 3.10, amounts
with respect to such taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its designated Lending Office, (iii) taxes
attributable to an Administrative Agent’s, Issuing Bank’s or a Lender’s failure
to comply with Section 3.10(c); or (iv) any U.S. federal withholding imposed by
Sections 1471 through Section 1474 of the Internal Revenue Code of 1986 (the
“Code”), as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any current or future regulations or official interpretations thereof
(“FATCA”); such non-excluded items being collectively called “Taxes”. If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) timely pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iii) promptly pay to the Administrative Agent for its account or the account of
the applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c) Tax Forms.

(i) Any Lender or Participant that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the

 

Page 64



--------------------------------------------------------------------------------

Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a United States person as defined in section 7701(a)(30)
of the Code (“U.S. Person”) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit R-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-1 or
Exhibit R-2, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-1 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be

 

Page 65



--------------------------------------------------------------------------------

requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so, and the Borrower shall not be
required to notify any Lender of any obligations to update or notify pursuant to
this sentence.

(d) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.10 (including by
the payment of additional amounts pursuant to this Section 3.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (d), in no event shall the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (d), the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e) Survival. Each party’s obligations under this Section 3.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Page 66



--------------------------------------------------------------------------------

(f) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

ARTICLE IV INTENTIONALLY OMITTED

ARTICLE V YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or Multicurrency Loans, or its obligation to make any LIBOR
Loans or Multicurrency Loans hereunder, any reduction in any amount receivable
by such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or Multicurrency Loans or such obligation or
the maintenance by such Lender of capital in respect of its LIBOR Loans or
Multicurrency Loans, or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans or Multicurrency Loans, or its Commitments
(other than taxes imposed on or measured by the overall net income of such
Lender or of its Lending Office for any of such LIBOR Loans or Multicurrency
Loans by the jurisdiction in which such Lender has its principal office or such
Lending Office), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
Multicurrency Loans is determined) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) has or would have the effect
of reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

 

Page 67



--------------------------------------------------------------------------------

(c) Lender’s Suspension of LIBOR Loans and Multicurrency Loans. Without limiting
the effect of the provisions of subsections (a) and (b) of this Section, if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans or Multicurrency Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or Multicurrency Loans
or (ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), such Lender may
suspend the following obligations until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 5.5 shall apply): (1) the
obligation of such Lender to make or Continue (with respect to LIBOR Loans or
Multicurrency Loans), or to Convert Base Rate Loans into LIBOR Loans, and/or
(2) the obligations of such Lender with respect to any outstanding Bid Rate
Quote to make LIBOR Margin Loans hereunder.

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under this Section (but without duplication), if as
a result of any Regulatory Change or any risk-based capital guideline or other
requirement heretofore or hereafter issued by any Governmental Authority there
shall be imposed, modified or deemed applicable after the Agreement Date any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation or payments under this Section 5.1 as
promptly as practicable and, in any event, not later than one hundred eighty
(180) days of implementation or effectiveness thereof, provided that, the
Borrower shall not be responsible for such compensation or requirement to make
any other payments if Borrower is not notified within such 180-day period. The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.

Section 5.2 Suspension of LIBOR Loans and Multicurrency Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR or the Foreign Currency Interest Rate for any Interest
Period:

 

Page 68



--------------------------------------------------------------------------------

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR or Foreign Currency Interest Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans or Multicurrency Loans as provided
herein or is otherwise unable to determine LIBOR or the applicable Foreign
Currency Interest Rate;

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR or Foreign Currency Interest Rate upon the basis of which the rate of
interest for LIBOR Loans or Multicurrency Loans for such Interest Period, is to
be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans or Multicurrency Loans for such Interest
Period; or

(c) any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines (which determination shall be conclusive) that
LIBOR will not adequately and fairly reflect the cost to such Lender of making
or maintaining such LIBOR Margin Loan;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans or
Multicurrency Extensions of Credit, Continue LIBOR Loans or Multicurrency Loans,
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan or Multicurrency
Loan, either prepay such Loan or, (1) in the case of LIBOR Loans, Convert such
LIBOR Loan into a Base Rate Loan and (2) in the case of Multicurrency Loans,
permit the Administrative Agent to adjust the Foreign Currency Interest Rate as
provided in the definition of such term, and (ii) in the case of clause
(c) above, no Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan shall be under any obligation to make such Loan.

Section 5.3 Illegality.

(a) Notwithstanding any other provision of this Agreement, (a) if any Lender
shall determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and, as
applicable, such Lender’s obligation to make or Continue, or to Convert Loans of
any other Type into LIBOR Loans shall be suspended and/or such Lender’s
obligation to make LIBOR Margin Loans shall be suspended, in each case, until
such time as such Lender may again make and maintain LIBOR Loans (in which case
the provisions of Section 5.5 shall be applicable).

(b) In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, or continuation of any of its Multicurrency
Extensions of Credit (A) has become unlawful as a result of compliance by such
Lender, in good faith, with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (B) has become
impracticable, or would cause Lender material hardship, as a result of
contingencies occurring after the date of this Agreement which materially and
adversely affect the applicable interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall within two
(2) Business Days give notice (by telefacsimile or by telephone confirmed in
writing) to Borrower of such

 

Page 69



--------------------------------------------------------------------------------

determination. Thereafter the obligations of such Lender to make Multicurrency
Extensions of Credit shall be suspended until such notice shall be withdrawn by
such Lender, and such Lender’s obligation to maintain its outstanding
Multicurrency Extensions of Credit shall be terminated, subject to Section 5.4,
at the earlier to occur of the expiration of the applicable Interest Period then
in effect with respect to the affected advances or when required by law.

Section 5.4 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
Multicurrency Loan, Bid Rate Loan, or LIBOR Margin Loan, or Conversion of a
LIBOR Loan, made by such Lender for any reason (including, without limitation,
acceleration) on a date other than the last day of the Interest Period, for such
Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan, Multicurrency Loan, Bid
Rate, Loan, or LIBOR Margin Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan or Multicurrency Loan on the requested date of such Conversion or
Continuation, as applicable.

Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date, (ii) in the case of a
Multicurrency Loan, an amount equal to the then present value of (A) the amount
of interest that would have accrued on such Multicurrency Loan for the remainder
of the Interest Period at the rate applicable to such Multicurrency Loan, less
(B) the amount of interest that would accrue on the same Multicurrency Loan for
the same period if the Foreign Currency Interest Rate were set on the date on
which such Multicurrency Loan was repaid, prepaid or the date on which the
Borrower failed to borrow or Continue such Multicurrency Loan, calculating
present value by using as a discount rate the applicable Foreign Currency
Interest Rate quoted on such date, and (iii) in the case of a Bid Rate Loan, the
sum of such losses and expenses as the Lender or Designated Lender who made such
Bid Rate Loan may reasonably incur by reason of such prepayment, including
without limitation any losses or expenses incurred in obtaining, liquidating or
employing deposits from third parties. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.

Section 5.5 Treatment of Affected Loans.

(a) If the obligation of any Lender to make or Continue LIBOR Loans or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2, or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by

 

Page 70



--------------------------------------------------------------------------------

Section 5.1(c) or Section 5.3 on such earlier date as such Lender may specify to
the Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 5.1, Section 5.2, or Section 5.3 that gave rise to such Conversion no
longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or Section 5.3 that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

(b) If the obligation of a Lender to make LIBOR Margin Loans shall be suspended
pursuant to Section 5.1(c) or Section 5.2, then the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent.

(c) If the obligation of any Multicurrency Lender to make or Continue
Multicurrency Loans shall be suspended pursuant to Section 5.3, then such
Multicurrency Lender’s Multicurrency Loans so affected shall be automatically
(unless otherwise determined by the Administrative Agent) be exchanged to
Dollars at the Spot Rate and Converted to Base Rate Loans on the last day(s) of
the then current Interest Period(s) for such Multicurrency Loans (or, subject to
Section 5.5(a), on such earlier date as a Multicurrency Lender may specify to
the Borrower with a copy to the Administrative Agent).

Section 5.6 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent

 

Page 71



--------------------------------------------------------------------------------

be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee. The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10, 5.1, or 5.4) with respect to any period up to the
date of replacement.

Section 5.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1, or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8 Assumptions Concerning Funding of LIBOR Loans and Multicurrency
Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans, or Multicurrency Loans,
as applicable, through the purchase of deposits in the relevant market bearing
interest at the rate applicable to such LIBOR Loans or Multicurrency Loans in an
amount equal to the amount of the LIBOR Loans or Multicurrency Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans or Multicurrency Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

ARTICLE VI CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

The Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent:

(a) counterparts of this Agreement executed by each of the parties hereto;

(b) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to each
applicable Lender (including any Designated Lender, if applicable) and complying
with the terms of Section 2.13(a) and the Swingline Note executed by the
Borrower;

(c) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(d) an opinion of counsel to the Borrower and such other Loan Parties as the
Administrative Agent may request, addressed to the Administrative Agent and the
Lenders;

(e) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

 

Page 72



--------------------------------------------------------------------------------

(f) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party within thirty (30) days of the
date hereof, and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Loan Party is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(g) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party, and in the case of the
Borrower, authorized to execute and deliver on behalf of the Borrower Notices of
Borrowing, Notices of Swingline Borrowing, requests for Letters of Credit,
Notices of Conversion, and Notices of Continuation;

(h) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(i) a Compliance Certificate and an Unencumbered Asset Value Certificate
calculated on a pro forma basis for the Borrower’s fiscal quarter ending
June 30, 2011;

(j) UCC, tax, judgment and lien search reports with respect to the Borrower in
all necessary or appropriate jurisdictions indicating that there are no liens of
record other than Permitted Liens;

(k) copies of all Specified Derivatives Contracts in existence on the Agreement
Date a Transfer Authorizer Designation Form effective as of the Agreement Date;

(l) a complete listing of all Subsidiaries which are Non-Guarantor Entities;

(m) Borrower shall have paid to Administrative Agent, for the benefit of
Lenders, all interest and other fees due under the Existing Credit Agreement,
prorated to the Effective Date;

(n) Lenders, as applicable, shall have completed whatever balancing transfers
amongst themselves as are necessary in order to result in each Lender having the
outstanding balances referenced on Schedule 1.6 attached hereto;

(o) all fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders, including without limitation, the
fees and expenses of counsel to the Administrative Agent, have been paid; and

(p) such other documents, agreements, and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

 

Page 73



--------------------------------------------------------------------------------

Section 6.2 Conditions Precedent to All Loans and Letters of Credit.

The obligations of (i) Lenders to make any Loans, and (ii) the Issuing Bank to
issue Letters of Credit or Swingline Lender to make any Swingline Loan, are each
subject to the further conditions precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto and no violation of the limits described in Section 2.17 would occur
after giving effect thereto; (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance
of such Letter of Credit with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing or Foreign Currency Credit Notice, as applicable, provided,
however, that no Notice of Borrowing will be required for any Loan proceeds
attributable to the outstanding principal balance under the Existing Credit
Agreement as of the date hereof; all such outstanding principal balance shall be
deemed to be Loan proceeds disbursed under this Agreement pursuant to the
provisions contained herein; (d) in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing; and (e) in
the case of any Multicurrency Extension of Credit, there shall not have occurred
any change in national or international financial, political, or economic
conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent would make it impracticable for
such Multicurrency Extension of Credit to be made. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Section 6.2 have been
satisfied. Unless set forth in writing to the contrary and specifically
referencing this Section, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for initial Loans set forth in
Section 6.1 and Section 6.2 that have not previously been waived by the Lenders
in accordance with the terms of this Agreement have been satisfied.

ARTICLE VII REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows; provided, however, that with
respect to Non-Guarantors only, the following representations and warranties are
made only to the extent that a failure of any such representation or warranty by
such Non-Guarantor could reasonably be expected to have, in each instance or in
the aggregate, a Material Adverse Effect:

 

Page 74



--------------------------------------------------------------------------------

(a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the corporate or similar power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such Person,
(ii) each Person directly holding any Equity Interest in such Person, (iii) the
nature of the Equity Interests held by each such Person, and (iv) the percentage
of ownership of such Person represented by such Equity Interests (provided that
non-material errors in such schedule shall not constitute an Event of Default
hereunder so long as all parties which are required to become Guarantors
hereunder have in fact become Guarantors hereunder, notwithstanding such
errors). As of the Agreement Date, except as disclosed in such Schedule 7.1(b),
(A) each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule 7.1(b), (B) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
non-assessable, and (C) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any Loan Party. As of the Agreement
Date, Part II of Schedule 7.1(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and corporate power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder. The Borrower and each
other Loan Party has the right and corporate or similar power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letter to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other laws affecting the rights of creditors generally and the availability
of equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and the Fee Letter in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any material
Governmental Approval or violate any material Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower or any other Loan Party, or any Material Contract; or (iii) result in
or require the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders and the Issuing Bank.

 

Page 75



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Material Subsidiary is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of each Loan Parties and each
of their respective Subsidiaries, setting forth, for each such Property, the
Leasing Rate such Property as of June 30, 2011, and if such Property is a
Development Property, the status of completion of such Property as of June 30,
2011. Schedule 7.1(f)(ii) is, as of the Agreement Date, a complete and correct
listing of all Eligible Properties owned by the Loan Parties. Each of the Loan
Parties and each of their Subsidiaries has good, marketable and legal title to,
or a valid leasehold interest in, its respective assets material to its business
except for minor defects in title and Permitted Liens. No Eligible Property set
forth on Schedule 7.1(f)(ii) is subject to any Lien other than Permitted Liens
and otherwise satisfies all requirements under the Loan Documents for being an
Eligible Property.

(g) Existing Indebtedness. Schedule 7.1(g) is, as of June 30, 2011, a complete
and correct listing of all Indebtedness (including all Guarantees, but excluding
dividends payable, accounts payable and Off-Balance Sheet Obligations) of each
of the Loan Parties and the other Subsidiaries having an outstanding principal
balance in excess of $1,000,000, and if such Indebtedness is secured by any
Lien. Except as set forth on Schedule 7.1(g), from June 30, 2011, through the
Agreement Date, neither the Borrower nor any of its Subsidiaries has incurred
any Indebtedness having an outstanding principal balance in excess of $1,000,000
in the aggregate.

(h) Eligible Ground Leases. Each of the Loan Parties and the other Subsidiaries
that are parties to any Material Contract has performed and is in compliance
with all of the material terms of such Material Contract. Schedule 7.1(h) is, as
of the Agreement Date, a complete and correct listing of all Eligible Ground
Leases and Borrower has provided the Administrative Agent with true, correct,
and complete copies of each Eligible Ground Lease.

(i) Litigation. As of the Effective Date, except as set forth on
Schedule 7.1(i), there are no actions, suits, or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, in writing) against or in any other way relating adversely to or
affecting, any Loan Party, any other Material Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter. As of the
Effective Date, there are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary.

(j) Taxes. All federal, state and other material tax returns of, each Loan Party
and each other Material Subsidiary required by Applicable Law, which to the
knowledge of Borrower, are to be filed have been duly filed, and all material
federal, state and other material taxes, assessments and other governmental
charges or levies upon, each Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
income tax returns of, any Loan Party or any other Material Subsidiary is under
audit.

 

Page 76



--------------------------------------------------------------------------------

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December, 31, 2009, and December, 31,
2010, and the related consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2011, and the related consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such balance
sheets and financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).

(l) No Material Adverse Change; Solvency. Since June 30, 2011, there has been no
event, change, circumstance, or occurrence that could reasonably be expected to
have a Material Adverse Effect. The Borrower and the other Loan Parties, taken
as a whole, are Solvent.

(m) Operating Statements. The operating summary pertaining to each of the
Properties then included in calculations of Unencumbered Asset Value delivered
by the Borrower to the Administrative Agent in accordance with Section 9.3
fairly presents the Net Operating Income of each such Property for the period
then ended.

(n) ERISA.

(i) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects. Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan. To the best knowledge of the Borrower, nothing has occurred
which would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $25,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

 

Page 77



--------------------------------------------------------------------------------

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(o) Intentionally Omitted.

(p) Environmental Laws. Each of the Borrower and each other Loan Party: (i) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (ii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) and (ii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, and has not received written notice of, any past, present, or
future, events, conditions, circumstances, activities, practices, incidents,
occurrences, actions, or plans which, with respect to any Loan Party, their
respective businesses, operations or with respect to the Properties, may:
(x) interfere with or prevent compliance or continued compliance with
Environmental Laws or (y) give rise to any common-law or legal liability or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study, or investigation based on or related to the manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport, removal, clean up or handling, or the emission, discharge, release or
threatened release into the environmental of any pollutant, contaminant,
chemical, or industrial, toxic, other Hazardous Material. There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrower’s knowledge after due inquiry, threatened, against the Borrower or
any other Loan Party relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect.

(q) Investment Company. No Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

(r) Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.8, or as otherwise
set forth on Schedule 10.8, no Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) with any Affiliate.

(t) Intellectual Property. Each of the Loan Parties owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses in all
material respects, without

 

Page 78



--------------------------------------------------------------------------------

known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person, which conflict could reasonably be
expected to have a Material Adverse Effect. No material claim has been asserted
by any Person with respect to the use of any such Intellectual Property by any
Loan Party or challenging or questioning the validity or effectiveness of any
such Intellectual Property. The use of such Intellectual Property by the Loan
Parties does not infringe on the rights of any Person, subject to such claims
and infringements that do not, in the aggregate, give rise to any liabilities on
the part of any Loan Party that could reasonably be expected to have a Material
Adverse Effect.

(u) Business. As of the Agreement Date, the Loan Parties and the other
Subsidiaries are primarily engaged in the business of acquiring, owning,
redeveloping, developing, and managing Retail Projects and Mixed-Use Projects
(including components of such Mixed-Use Projects that are Office Properties and
Multifamily Projects), together with business activities reasonably related or
incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby (other than under the Fee Letter). No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to any Loan
Party or any other Subsidiaries ancillary to the transactions contemplated
hereby.

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender (taken
as a whole) by, on behalf of, or at the direction of, any Loan Party or any
other Material Subsidiary for purposes of or in connection with this Agreement,
were, at the time the same were so furnished, complete and correct in all
material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure). All financial projections
and other forward looking statements prepared by or on behalf of the Borrower,
any other Loan Party or any other Material Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact is known
to any Loan Party which has had, or may in the future have (so far as any Loan
Party can reasonably foresee), a Material Adverse Effect which has not been set
forth in the financial statements referred to in Section 7.1(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders prior to the Effective Date. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain (when taken as a whole) any untrue statement of a material fact or omits
or will omit to state a material fact necessary (when taken as a whole) in order
to make the statements contained therein not misleading.

(x) Not Plan Assets; No Prohibited Transactions. None of the assets of any Loan
Party or any other Subsidiary constitutes “plan assets”, within the meaning of
ERISA, the Internal Revenue Code, or any respective regulations promulgated
thereunder. Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the he
execution, delivery and performance of the Loan Documents and the Fee Letter by
the Loan Parties, and the Extensions of Credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

Page 79



--------------------------------------------------------------------------------

(y) OFAC. (i) None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/ index.shtml, or as
otherwise published from time to time; (ii) none of the Borrower, any of the
other Loan Parties, any of the other Subsidiaries, or any other Affiliate of the
Borrower is (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by OFAC and available
at http://www.treas.gov/offices/enforcement/ofac/index, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) none of the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or, to the knowledge of Borrower, any
other Affiliate (other than Subsidiaries) of the Borrower, derives any of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person; and none of the proceeds from any Loan,
and no Letter of Credit, will be used to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.

(z) REIT Status. The Borrower has operated for all periods from and after
January 1, 1995 through December 31, 2010, and intends and is in position to
continue to operate in such a manner, as to continue to qualify to be taxed, as
a REIT under the Internal Revenue Code.

(aa) Foreign Exchange. There are no legal, administrative or regulatory
requirements or restrictions which would limit the availability or transfer of
foreign exchange for the payment by Borrower to the Administrative Agent of
amounts due under this Agreement.

Section 7.2 Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Maturity Date is
effectuated pursuant to Section 2.15, and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VIII AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants; provided, however, that with respect to Non-Guarantors
only, the following covenants are made only to the extent that a failure to
comply with such covenants by such Non-Guarantor could reasonably be expected to
have, in each instance or in the aggregate, a Material Adverse Effect:

 

Page 80



--------------------------------------------------------------------------------

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

Section 8.2 Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party to, comply with all
Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 8.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

Section 8.4 Conduct of Business.

The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1(u).

Section 8.5 Insurance.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party to, pay and discharge
when due (a) all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of non-consensual Liens of
less than $1,500,000 per Property or $10,000,000 in the

 

Page 81



--------------------------------------------------------------------------------

aggregate, or any other such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings which operate to
suspend the collection thereof and for which adequate reserves have been
established on the books of such Person in accordance with GAAP.

Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party to, keep proper books
of record and account in which full, true and correct entries shall be made of
all material dealings and transactions in relation to its business and
activities. The Borrower shall, and shall cause each other Loan Party to, upon
reasonable prior notice, permit representatives of the Administrative Agent or
any Lender to visit and inspect any of their respective properties, to examine
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested (subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract, but subject to the exceptions set forth
in Section 13.9). The Borrower shall be obligated to reimburse the
Administrative Agent for its costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Borrower, any other Loan Party or any other Subsidiary with the
Borrower’s accountants in the presence of Borrower.

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development costs and development costs incurred in connection with
Properties owned by the Borrower or its Subsidiaries, (b) to finance
acquisitions of properties (through the purchase of assets or Persons) not
otherwise restricted under this Agreement, (c) to finance repayment of
Indebtedness of the Borrower and its Subsidiaries, (d) to pay fees and expenses
incurred in connection with the Loans, and (e) to provide for the general
working capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of such proceeds to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

Section 8.9 Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, and shall use
commercially reasonable efforts (which shall include, for purposes of this
Section, including customary provisions in lease agreements with tenants
restricting such activities) not to permit any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties in violation of any Environmental Law or in a manner that could
reasonably be expected to lead to any environmental claim or pose a material
risk to human health, safety or the environment, in each case which violation,
claim or risk could reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Page 82



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon reasonable request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party
to, duly execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further instruments, documents and certificates, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.

Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
terms expressed as binding upon any such Person under any Material Contract.

Section 8.12 REIT Status.

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

Section 8.13 Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE Amex or
which is subject to price quotations on The NASDAQ Stock Market.

Section 8.14 Guarantors.

(a) Generally. Borrower shall cause any Subsidiary that is not already a
Guarantor and to which any of the following conditions apply (each a “New
Guarantor”) to execute and deliver to the Administrative Agent an Accession
Agreement, together with the other items required to be delivered under the
subsection (c) below:

(i) such Person (other than the Borrower) owns an asset contributing to the
Unencumbered Asset Value; or

(ii) such Person is a Material Subsidiary, other than the Excluded Subsidiaries;

provided, however, no Subsidiary shall be required to become a Guarantor if such
Subsidiary (A)(i) does not own an Eligible Property or (ii) owns an Eligible
Property which contributes less than five percent (5%) of the aggregate
Unencumbered Asset Value, (B) would be required to obtain a third-party consent
in connection with the execution and delivery of a Guaranty which consent
(1) cannot be obtained after such Subsidiary’s commercially reasonably efforts,
or (2) would be prohibited by a provision of such Subsidiary’s organizational
documents, which provision was added or included by or at the request of such
third party (which is a party to or a beneficiary of any such organizational
documents); and (C) does not provide any guaranties of greater than $1,000,000
(in the aggregate) of other Indebtedness for borrowed money of any Person (other
than guaranties of non-recourse carve-out obligations). Any such Accession
Agreement and the other items required under subsection (c) of this Section must
be delivered to the Administrative Agent no later than ten (10) Business Days
following the date on which any of the above conditions first applies to a New
Guarantor. With respect to clause (B) above, Borrower shall deliver to the
Administrative Agent promptly upon request copies of such indebtedness or
organizational

 

Page 83



--------------------------------------------------------------------------------

documentation or such other items as the Administrative Agent may reasonably
request to confirm such prohibition. For the avoidance of doubt, no Property
owned by a Person obligated to become a New Guarantor shall be deemed an
Eligible Property nor included in the calculation of Unencumbered Asset Value
unless and until such Person shall have executed and delivered to the
Administrative Agent an Accession Agreement in accordance with the terms hereof.

(b) Specific Guarantor Exclusions. Neither DIM Vastgoed, N.V., and its
Subsidiaries (collectively, “DIM”), nor EQY-CSC, LLC, and its Subsidiaries
(collectively, “CapCo”), shall be required to execute and deliver Guaranties in
favor of Lenders or otherwise become Guarantors hereunder so long as such Person
(i) solely with respect to CapCo, is not a Wholly-Owned Subsidiary, (ii) does
not provide any Guaranties of greater than $1,000,000 (in the aggregate) of
other Indebtedness for borrowed money of any Person, other than Guaranties of
non-recourse carve-out obligations, (iii) does not acquire any new Property
(other than in connection with a 1031 exchange for existing Property or other
similar transactions); and (iv) in the case of any new Property acquired (other
than any such Property referenced under clause (iii) preceding), such Property
is not included in the calculation of Unencumbered Asset Value (i.e. DIM and
CapCo can acquire new Property without becoming a Guarantor so long as such new
Property (unless covered by clause (iii) preceding) is not included in the
calculation of Unencumbered Asset Value).

(c) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding
subsection (a) shall be accompanied by all of the following items, each in form
and substance satisfactory to the Administrative Agent:

(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date (and with reference to
documents filed and certified by the applicable state Secretary of State) by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such New Guarantor;

(ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the state of organization of such New Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such New Guarantor owns n Eligible Asset, if any;

(iii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such New Guarantor with
respect to each of the officers of such New Guarantor authorized to execute and
deliver the Loan Documents to which such New Guarantor is a party;

(iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of all corporate,
partnership, member or other necessary action taken by such New Guarantor to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, upon the Administrative Agent’s request, the by-laws of such
New Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity;

(v) to the extent reasonably requested by the Administrative Agent, an opinion
of counsel to the Borrower and such New Guarantor, addressed to the
Administrative Agent and Lenders, and regarding, among other things, the
authority of such New Guarantor to execute, deliver and perform the Guaranty,
and such other matters as the Administrative Agent or its counsel may reasonably
request; and

 

Page 84



--------------------------------------------------------------------------------

(vi) such other documents and instruments as the Administrative Agent may
reasonably request.

(d) Release of Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor (x) meets, or will meet simultaneously with its release from
the Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary”, (y) has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary, or (z) such Guarantor owns no
Eligible Property, nor any direct or indirect equity interest in any Subsidiary
that does own an Eligible Property; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under this Section; and (iii) no Default
or Event of Default shall then be in existence or would occur as a result of
such release.

ARTICLE IX INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1 Quarterly Financial Statements.

Unless such financial statement is publicly available, free of charge from the
Securities and Exchange Commission on the internet at http://www.sec.gov, not
later than five (5) days following the filing of the Borrower’s Form 10 Q with
the Securities and Exchange Commission for the first three (3) fiscal quarters
of the Borrower, but in any event within sixty (60) days after the end of each
such fiscal quarter, the Borrower shall provide quarterly unaudited consolidated
financial statements (including a consolidated balance sheet, income statement
and statement of cash flows), and the related unaudited consolidated statements
of operations, comprehensive income, and stockholders’ equity of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or the chief financial officer of the Borrower, in his or her opinion,
to present fairly, in accordance with GAAP, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).

Section 9.2 Year-End Statements.

Unless such financial statement is publicly available, free of charge from the
Securities and Exchange Commission on the internet at http://www.sec.gov, not
later than five (5) days following the filing of the Borrower’s Form 10-K with
the Securities and Exchange Commission for each fiscal year of the Borrower, but
in any event within one hundred twenty (120) days after the end of each such
fiscal year, the Borrower shall provide annual audited consolidated financial
statements (including a consolidated balance sheet, income statement, statement
of cash flows and statement of stockholders equity) of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, comprehensive income, and stockholders’
equity of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which financial statements shall be certified by (a) the chief
executive officer or the chief financial officer of the Borrower, in his or her
opinion, to present fairly, in accordance

 

Page 85



--------------------------------------------------------------------------------

with GAAP, the financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period, and (b) Ernst & Young
LLP, or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, whose
certificate shall be unqualified and who shall be the Person who authorized the
Borrower to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3 Compliance Certificate and Unencumbered Asset Value Certificate.

(a) On or prior to the time the financial statements are furnished pursuant to
Sections 9.1 and 9.2, a certificate substantially in the form of Exhibit O
(a “Compliance Certificate”) executed on behalf of the Borrower by the chief
financial officer or the chief accounting officer of the Borrower (a) setting
forth in reasonable detail as of the end of such quarterly accounting period or
fiscal year, as the case may be, the calculations required to establish whether
the Borrower was in compliance with the covenants contained in Section 10.1;
(b) stating that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure; (c) setting forth a statement of Funds From Operations (to
the extent not included in Borrower’s form 10-K, 10-Q, or other documents
publically filed with the Securities and Exchange Commission or posted on the
Borrower’s website); and (d) setting forth a report of newly acquired
Properties, including their Net Operating Income, cost and mortgage debt, if any
(to the extent not publically filed with the Securities and Exchange Commission
or posted on the Borrower’s website).

(b) On or prior to the time the financial statements are furnished pursuant to
the immediately preceding Section 9.1 and Section 9.2, an Unencumbered Asset
Value Certificate substantially in the form of Exhibit P.

Section 9.4 Other Information.

(a) Unless such report is publicly available, free of charge from the Securities
and Exchange Commission on the internet at http://www.sec.gov, within five
(5) Business Days of the filing thereof, copies of all registration statements
(excluding the exhibits thereto and any registration statements on Form S-8 or
its equivalent), reports on Forms 10-K, 10-Q, and 8-K (or their equivalents) and
all other periodic reports which any Loan Party or any Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor);

(b) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

(c) Before the end of each fiscal year of the Borrower ending prior to the
Maturity Date, balance sheet and cash flow forecasts of the Borrower and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding two
(2) fiscal years, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Borrower, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Section 10.1 and at the end of each fiscal quarter of the next succeeding two
(2) fiscal years.

(d) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

Page 86



--------------------------------------------------------------------------------

(e) To the extent any Loan Party is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority, and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating to, or affecting, any Loan
Party or any other Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of any Loan Party or any other Material Subsidiary are being audited;

(f) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of (i) the Borrower, promptly, and (ii) any other Loan Party promptly
upon Administrative Agent’s request;

(g) Prompt notice of any change in the business, assets, liabilities, financial
condition or results of operations of the Borrower, any Subsidiary or any other
Loan Party which has had or could have Material Adverse Effect;

(h) Prompt notice of (i) any order, judgment or decree having been entered
against the Borrower, any Subsidiary or any other Loan Party or any of their
respective properties or assets, (ii) the institution of, or threat of, any
material action, suit, proceeding, governmental investigation or arbitration
against or affecting Borrower not listed on Schedule 7.1(i) hereto, or (iii) any
material development in any action, suit, proceeding, governmental investigation
or arbitration already disclosed, which, in the case of matters referenced in
subsections (ii) and (iii), has, or is reasonably likely to have, a Material
Adverse Effect, together with such other information as may be reasonably
available to Borrower to enable the Administrative Agent, the Lenders and their
counsel to evaluate such matters;

(i) Prompt notice of any written notification of an alleged violation by the
Borrower or any other Loan Party of any law or regulation, the violation of
which is reasonably likely to result in a Material Adverse Effect;

(j) Without limiting Borrower’s obligations to remain in compliance with the
covenants of Article X below, promptly upon the request of the Administrative
Agent, and in any event not more frequently than once per calendar quarter
concurrently with Borrower’s delivery of a Compliance Certificate, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate with respect to which there has been a change in
Borrower’s calculation of the Ownership Share with respect to such Subsidiary or
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(k) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(l) Promptly, upon each request, information identifying the Borrower as a
Lender may reasonably request in order to comply with the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001));

(m) Promptly, and in any event within ten (10) Business Days after a Responsible
Officer of the Borrower obtains written notice thereof, written notice of the
occurrence of any of the following: (i) any Loan Party shall receive written
notice that any violation of or noncompliance with any Environmental Law has or
may have been committed or is threatened; (ii) any Loan Party shall receive

 

Page 87



--------------------------------------------------------------------------------

written notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) any Loan Party shall receive any written notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Borrower, any Loan Party or any other
Subsidiary shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of a violation of
Environmental Law, and the matters covered by notices referred to in any of the
immediately preceding clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(n) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(o) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Eligible
Property or the business, assets, liabilities, financial condition, or results
of operations of the Borrower, any of its Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender acting through the Administrative
Agent may reasonably request.

Section 9.5 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II, and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Administrative Agent or Borrower notifies each Lender of said posting
and provides a link thereto provided if such notice or other communication is
not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 9:00 a.m. on the
opening of business on the next business day for the recipient. Notwithstanding
anything contained herein, in every instance upon request the Borrower shall be
required to provide paper copies of the certificate required by Section 9.3 to
the Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies in a
written request related specifically to any such document until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. Except for the certificates required by Section 9.3, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

Page 88



--------------------------------------------------------------------------------

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

(c) Notwithstanding anything to the contrary contained in Section 9.3,
Section 9.4, and Section 9.5, the Borrower and each other Loan Party and/or
their Subsidiaries, as applicable, may satisfy any obligation to deliver
financial statements and/or other information, notices or certificates required
to be delivered thereunder by publically filing the same in electronic format
with the Securities and Exchange Commission, provided that such statement and/or
information is publicly available, free of charge from the Securities and
Exchange Commission on the internet at http://www.sec.gov, within five
(5) Business Days of the filing thereof, or if posted solely on the Borrower’s
website, by providing notice to Administrative Agent of such posting.

Section 9.6 USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as the Administrative Agent for all Lenders hereunder) may
from time-to-time request, and the Borrower shall, and shall cause the other
Loan Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X NEGATIVE COVENANTS

Section 10.1 Financial Covenants.

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants which shall be tested and reported on a quarterly basis as
of the last Business Day of each fiscal quarter (beginning with the fiscal
quarter ending December 31, 2011):

(a) Minimum Tangible Net Worth. The Borrower shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) $1,502,612,000, plus (ii) seventy-five percent (75%) of the Net
Proceeds of all Equity Issuances.

(b) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value of the Borrower and its Subsidiaries determined
on a consolidated basis, to exceed 0.60 to 1.00.

(c) Maximum Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value to exceed 0.40 to 1.00.

(d) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the ratio
of (i) Adjusted EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Fixed
Charges of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.50 to 1.00 for such period.

 

Page 89



--------------------------------------------------------------------------------

(e) Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the ratio
of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on
a consolidated basis to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00.

(f) Minimum Unencumbered Interest Coverage Ratio. The Borrower shall not permit
the ratio of (i) Unencumbered Adjusted NOI of the Borrower and its Subsidiaries
determined on a consolidated basis for the fiscal quarter most recently ending
to (ii) Unsecured Interest Expense of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.85 to
1.00.

(g) Permitted Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make an Investment in or otherwise own, the following items which
would cause the aggregate value of such holdings of such Persons to exceed the
following percentages of the Borrower’s Total Asset Value at any time:

(i) First Mortgage Receivables and Mezzanine Debt Investments (excluding First
Mortgage Receivables and Mezzanine Debt Investments made to consolidated
Subsidiaries), such that the aggregate book value of Indebtedness secured by
such First Mortgage Receivables and Mezzanine Debt exceeds ten percent (10%) of
the Borrower’s Total Asset Value;

(ii) the aggregate amount of the Total Budgeted Costs for Development
Properties, plus Redevelopment Properties in which the Borrower either has a
direct or indirect ownership interest shall not exceed twenty percent (20%) of
the Borrower’s Total Asset Value. If a Development Property or Redevelopment
Property is owned by an Unconsolidated Affiliate of Borrower or any Subsidiary,
the product of (A) the Borrower’s or such Subsidiary’s Ownership Share in such
Unconsolidated Affiliate, and (B) the amount of the Total Budgeted Costs for
such Development Property or Redevelopment Property, shall be used in
calculating such investment limitation.

provided further that, in addition to the foregoing limitations, that Borrower
shall not permit the sum of the following to exceed thirty-five percent (35%) of
the Borrower’s Total Asset Value: (1) the aggregate value of the items subject
to the limitations in the preceding clauses (i) and (ii); plus (2) the aggregate
value of all Unimproved Land; plus (3) the aggregate value of Equity Interests
in Unconsolidated Affiliates (which “value” of any such Equity Interests in an
Unconsolidated Affiliate shall equal (A) with respect to any of such
Unconsolidated Affiliate’s CIP, the Borrower’s Ownership Share of such CIP as of
the date of determination, and (B) with respect to any of such Unconsolidated
Affiliate’s Properties which have been completed, the Borrower’s Ownership Share
of the Total Asset Value for each Property of such Unconsolidated Affiliate;
plus (4) the aggregate book value of common stock, Preferred Stock, other
capital stock, beneficial interest in trust, membership interest in limited
liability companies and other Equity Interests in Persons (other than
consolidated Subsidiaries and Unconsolidated Affiliates), calculated on the
lower of cost or market.

(h) Dividends and Other Restricted Payments. If a material Default or material
Event of Default exists under Section 11.1(b)(i) (solely as a result of failure
to comply with Sections 10.1(a) through 10.1(g)) or Section 11.1(l)(i), the
Borrower shall not, and shall not permit any Subsidiary to, make any dividend
payments to any Person (other than cash dividends with respect to any fiscal
year ending during the term of this Agreement to the extent necessary for the
Borrower to maintain its status as a REIT); provided, however, (x) if a Default
or Event of Default under Sections 11.1(a), 11.1(e), or 11.1(f) exists, or if
the Borrower’s obligations under the Facility have been accelerated, the
Borrower may not make any Restricted Payments and (y) Subsidiaries may make
Restricted Payments to the Borrower and to other Subsidiaries and equity
holders (of any such Subsidiaries) at any time.

 

Page 90



--------------------------------------------------------------------------------

Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, create, assume, incur, permit or suffer to exist any Lien on any Eligible
Property or any direct or indirect ownership interest of the Borrower in any
Person owning any Eligible Property, now owned or hereafter acquired, except for
Permitted Liens.

Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party to:
(a) pay dividends or make any other distribution on any of such Loan Party’s
capital stock or other Equity Interests owned by a Loan Party; (b) pay any
Indebtedness owed to a Loan Party; (c) make loans or advances to a Loan Party;
or (d) transfer any of its property or assets to a Loan Party; other than
(i) with respect to clauses (a) through (d) those encumbrances or restrictions
contained in any Loan Document, or (ii) with respect to clauses (a) through (d),
customary provisions restricting any such actions not undertaken in the ordinary
course of business or on fair and reasonable terms.

Section 10.4 Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) liquidate, windup, or dissolve itself (or suffer any
liquidation or dissolution); or (b) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or any Substantial Amount of its business or assets, or the capital stock of
or other Equity Interests in any of its Subsidiaries (which account for all or
any Substantial Amount), whether now owned or hereafter acquired; provided,
however, that:

(i) the Borrower and any Subsidiary may sell, transfer or dispose of its assets
among themselves and may transfer assets as security for Indebtedness to the
extent not prohibited by Section 10.2;

(ii) Any Loan Party and any other Subsidiary may, directly or indirectly,
convey, sell, lease, dispose of, or otherwise transfer, whether by one or a
series of related transactions, a Substantial Amount of assets (including
capital stock or other Equity Interests in any of its Subsidiaries) to any other
Person, so long as, in each case, (A) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default
exists or would result therefrom, including, without limitation, a Default or
Event of Default resulting from a breach of Section 11.1; and (B) if such Loan
Party is the Borrower or owns an Eligible Property the Borrower shall have given
the Administrative Agent at least ten (10) days’ prior written notice of such
conveyance, sale, lease, disposition, or other transfer together with a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1, after giving effect to such
conveyance, sale, lease, disposition, or other transfer;

(iii) the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), and enter into
sale/leaseback, lease/leaseback, and other similar transactions, in each case,
in the ordinary course of their business;

(iv) any Loan Party and any other Subsidiary may sell Cash Equivalents and
Marketable Securities in the ordinary course of business;

 

Page 91



--------------------------------------------------------------------------------

(v) any Loan Party and any other Subsidiary may make asset dispositions as a
result of casualties; and

(vi) any Subsidiary of Borrower may liquidate, windup or dissolve if Borrower
determines in good faith that such liquidation, windup or dissolution is in the
best interest of Borrower.

Section 10.5 Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code, and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 10.6 Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

Section 10.7 Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent, the Issuing Bank or the
Lenders with respect to the Loans, or (b) could reasonably be expected to have a
Material Adverse Effect.

Section 10.8 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower or with any
director, officer, or employee of any Loan Party, or any Subsidiary, except
(i) upon fair and reasonable terms which are no less favorable to the Borrower,
such Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (ii) those
transactions (and any extensions thereof) listed on Schedule 10.8 attached
hereto, (iii) those transactions permitted under this Agreement and other Loan
Documents, (iv) issuance of equity securities, (v) compensation, bonus and
benefit arrangements with employees, officers, directors and trustees as
permitted by Applicable Law and (vi) so long as no Event of Default exists,
other Affiliate transactions with a value of less than $1,000,000 in the
aggregate at any one time. In limitation of the foregoing, neither Borrower nor
any other Loan Parties or Subsidiaries shall (a) make loans or advances to any
director, officer or employee of any Loan Party or (b) guaranty loans or
advances to any director, officer or employee of any Loan Party, in either case
or cumulatively in excess of $10,000,000 in the aggregate at any one time. The
Borrower and each Subsidiary may, however, guaranty Indebtedness of other Loan
Parties.

 

Page 92



--------------------------------------------------------------------------------

ARTICLE XI DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) any amount due on the Maturity Date, (ii) any principal of any of the Loans
or any Reimbursement Obligation when due (whether upon demand, at maturity, by
reason of acceleration, or otherwise) under this Agreement or any of the other
Loan Documents, or (iii) any other amount due (whether upon demand, at maturity,
by reason of acceleration, or otherwise) under this Agreement, any other Loan
Document or the Fee Letter within five (5) Business Days of the same being due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.1, Section 9.2, Section 9.3 or Article X; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition, or agreement contained in this Agreement or any other Loan Document
to which it is a party and not otherwise mentioned in this Section, in the case
of this subsection (b)(ii) only, and such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure, or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any representation or warranty made or deemed made by or
on behalf of the Borrower or any other Loan Party under this Agreement, under
any other Loan Document, or in any required certificate delivered by or on
behalf of the Borrower or any other Loan Party, or any amendment hereto or
thereto shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.

(d) Indebtedness Cross-Default. The Borrower or any other Loan Party shall
(A) permit there to exist a default resulting in, or permitting, the
acceleration of (in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Indebtedness) or resulting from any failure to repay on the maturity
thereof, or (B) have been required to repay or repurchase the full amount of the
obligations thereunder prior to the stated maturity thereof, (x) any Recourse
Indebtedness (other than the Loans or Reimbursement Obligations) in excess of
$25,000,000 in the aggregate, or (y) any Nonrecourse Indebtedness in excess of
$75,000,000 in the aggregate; provided that Nonrecourse Indebtedness under this
clause shall not include those loans designated as “Excluded Loans” set forth on
Schedule 11.1(d)(i). Notwithstanding this clause (d), with respect to the loans
set forth on Schedule 11.1(d)(ii), if the only alleged default arising
thereunder is due to an allegedly non-permitted transfer (and any defaults
related thereto) which occurred when Borrower acquired the Persons or assets in
a transaction subject to such Indebtedness, which alleged default has previously
been disclosed in Borrower’s publically filed financial statements, then such
default (and any defaults related thereto) shall not be deemed as “permitting
acceleration” or repayment or repurchase under this clause.

 

Page 93



--------------------------------------------------------------------------------

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary that accounts for more than five percent (5%) of the Total
Asset Value as of any date of determination shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) be unable to or admit in writing
its inability to pay its debts as they become due; (vi) make a general
assignment for the benefit of creditors; (vii) make a conveyance fraudulent as
to creditors under any Applicable Law; or (viii) take any corporate or
partnership action for the purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Subsidiary
that accounts for more than five percent (5%) of the Total Asset Value as of any
date of determination, in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate (without the Administrative Agent’s or the
Requisite Lenders’ consent, as applicable) any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, any other Loan Party, or any other Subsidiary by any court
or other tribunal and (i) such judgment or order shall continue for a period of
thirty (30) days without being paid, stayed or dismissed through appropriate
appellate proceedings, and (ii) the amount of such judgment or order exceeds
individually or together with all other judgments or orders entered against the
Loan Parties, with respect to (x) any Recourse Indebtedness (other than the
Loans or any Reimbursement Obligation), $25,000,000, or (y) any Nonrecourse
Indebtedness, $75,000,000, in each case, excluding amounts covered by insurance
for which insurance coverage has not been denied by the applicable carrier.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

Page 94



--------------------------------------------------------------------------------

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other
than Chaim Katzman and/or his Affiliates, successors, estate beneficiaries, or
assigns, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of greater than fifty percent (50%) of the
total voting power of the then outstanding voting stock of the Borrower, or

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person other than Chaim Katzman or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason (other than death or mental or physical
disability) to constitute a majority of the Board of Directors of the Borrower
then in office.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
subsections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account, and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,

 

Page 95



--------------------------------------------------------------------------------

protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment, and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

(ii) Optional. If any Event of Default other than as specified in subsections
11.1(e) or 11.1(f) shall exist, the Administrative Agent may, and at the
direction of the Requisite Lenders shall: (1) declare (A) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (B) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Letter of
Credit Collateral Account, and (C) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) terminate the Commitments and the Swingline Commitment,
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.

(b) Redenomination of Multicurrency Loans. Unless otherwise agreed to by the
Requisite Multicurrency Lenders, upon the occurrence of any Event of Default,
all Multicurrency Loans then outstanding shall be redenominated into Dollars
(based on the Dollar Equivalent Amount of such Multicurrency Loans on the date
of redenomination) on the last day of the then current Foreign Currency Interest
Period(s) of such Multicurrency Loans, if applicable; provided that in each case
the Borrower shall be liable for any currency exchange loss and/or breakage fees
related to such redenomination and shall promptly pay the Lenders upon receipt
of notice thereof the amount of any such loss.

(c) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(d) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(e) Appointment of Receiver. To the extent permitted by Applicable Law during
the existence of any Event of Default and acceleration of the Obligations, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(f) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following to the extent specifically provided for under and triggered
in the Specified Derivatives Contract with such Specified Derivatives Provider:
(a) to declare an event of default, termination event or other similar event
under any Specified Derivatives Contract and to create an “Early Termination
Date” (as defined therein) in respect thereof, (b) to determine net termination
amounts in respect of any and all Specified Derivatives Contracts in accordance
with the terms thereof, and to set off amounts among such contracts, (c) to set
off

 

Page 96



--------------------------------------------------------------------------------

or proceed against deposit account balances, securities account balances and
other property and amounts held by such Specified Derivatives Provider pursuant
to any Derivatives Support Document, including any “Posted Collateral” (as
defined in any credit support annex included in any such Derivatives Support
Document to which such Specified Derivatives Provider may be a party), and
(d) to prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

Section 11.3 Intentionally Omitted.

Section 11.4 Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender, or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender, and/or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender, and/or any Specified
Derivatives Provider enforce their security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 13.2 until paid in full, and then Fees;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Bank;

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing Bank, as the case may be, in such order and priority as
the Lenders and the Issuing Bank may determine in their sole discretion;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;

(f) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8 and 13.10;

 

Page 97



--------------------------------------------------------------------------------

(g) payments of all other Obligations and other amounts due under any of the
Loan Documents and Specified Derivatives Contracts, if any, to be applied for
the ratable benefit of the Lenders and the applicable Specified Derivatives
Providers; and

(h) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 11.6 Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank, and the Lenders as provided herein, a
security interest in all of its right, title, and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank or the Administrative Agent, as
applicable, as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank, and the Lenders, provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, or with respect to Multicurrency Letters of
Credit, the Requisite Multicurrency Lenders, shall) in its (or their) discretion
at any time and from time to time elect to liquidate any such investments and
reinvestments referenced in subsection (b) above, and apply the proceeds thereof
to the Obligations in accordance with Section 11.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Administrative
Agent’s receipt of such request from the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the

 

Page 98



--------------------------------------------------------------------------------

aggregate amount of Letter of Credit Liabilities at such time. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 11.7 Rescission of Acceleration by the Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8 Performance by the Administrative Agent.

So long as an Event of Default exists, if the Borrower or any other Loan Party
shall fail to perform any covenant, duty, or agreement contained in any of the
Loan Documents, the Administrative Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower or such Loan Party after the expiration of any cure or grace periods
set forth herein. In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any out-of-pocket, documented amounts
reasonably expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent. Notwithstanding the foregoing, neither
the Administrative Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

Section 11.9 Rights Cumulative.

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders, and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter, and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders, and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders, and/or any of
the Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

Page 99



--------------------------------------------------------------------------------

ARTICLE XII THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 12.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders”

 

Page 100



--------------------------------------------------------------------------------

shall, unless otherwise expressly indicated, include Wells Fargo in each case in
its individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Bank, other Lenders, or any other Specified Derivatives
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise, without having to
account for the same to the Issuing Bank, the other Lenders, or any other
Specified Derivatives Providers. The Issuing Bank and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

Section 12.3 Intentionally Omitted.

Section 12.4 Intentionally Omitted.

Section 12.5 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval, or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

Section 12.6 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, however, that no Lender shall have
liability hereunder for failure to do so. Further, if the Administrative Agent
receives such a “notice of default,” the Administrative Agent shall give prompt
notice thereof to the Lenders.

Section 12.7 The Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for

 

Page 101



--------------------------------------------------------------------------------

any action taken or not taken by it under or in connection with this Agreement
or any other Loan Document, except for its or their own gross negligence, or
willful misconduct in connection with its duties expressly set forth herein or
therein as determined by a court of competent jurisdiction in a final
non-appealable judgment. Without limiting the generality of the foregoing, the
Administrative Agent: may consult with legal counsel (including its own counsel
or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender, the Issuing Bank or any other Person,
or shall be responsible to any Lender, the Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby, or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Bank, and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, or willful misconduct, which gross negligence, or willful misconduct
shall be determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 12.8 Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as the Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the

 

Page 102



--------------------------------------------------------------------------------

Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.9 Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 

Page 103



--------------------------------------------------------------------------------

Section 12.10 Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender acting as the Administrative Agent) and the
Borrower upon thirty (30) days’ prior written notice if the Administrative Agent
(A) is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder, or (B) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (ii) resign at any time
as the Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. Upon any such removal or resignation,
the Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after (i) the Lenders’ giving
of notice of removal or (ii) the resigning Administrative Agent’s giving of
notice of resignation, then the removed or resigning Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents and may,
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee, which, provided no Default
or Event of Default exists, shall be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. If no such successor
Administrative Agent has been appointed at the effective time of the resignation
or removal of the prior Administrative Agent, the Requisite Lenders shall
collectively act as Administrative Agent hereunder until such time as a
successor Administrative Agent has been appointed. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent, or, if no such successor has been
appointed, the Requisite Lenders, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the removed or resigning
Administrative Agent. Such successor Administrative Agent or the Requisite
Lenders shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Administrative Agent, in either case,
to assume effectively the obligations of the current Administrative Agent with
respect to such Letters of Credit. After any Administrative Agent’s removal or
resignation hereunder as the Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

Section 12.11 Titled Agents.

Each of the Syndication Agent, Lead Arrangers, and Co-Documentation Agents (each
a “Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

Page 104



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS

Section 13.1 Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, sent by overnight courier by a nationally recognized carrier,
telecopied, or hand-delivered as follows:

If to the Borrower:

Equity One, Inc.

1600 N.E. Miami Gardens Drive

North Miami Beach, Florida 33179

Attention: Mark Langer, CFO

Telephone Number:(786) 528-1470

Facsimile : (305) 947-1734

With a copy to:

Equity One, Inc.

1600 N.E. Miami Gardens Drive

North Miami Beach, Florida 33179

Attention: Arthur L. Gallagher, Esq.

Telephone Number:(305) 947-1664

Facsimile:(305) 957-1214

With a copy to:

Greenberg Traurig, LLP

77 West Wacker Drive

Suite 3100

Chicago, Illinois 60601

Attention: Fredrick C. Fisher

Telephone Number:(312) 456-1042

If to the Administrative Agent under Article II:

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 2nd Ave South

11th Floor

MAC N9303-110

Minneapolis, MN 55402-1916

Attention: Kim Perreault

Telephone Number: (612) 316-3738

Facsimile: (866) 494-8802

If to the Issuing Bank:

Wells Fargo Bank, N.A.

 

Page 105



--------------------------------------------------------------------------------

2859 Paces Ferry Rd, Suite 1200

Atlanta, GA 30339

Attn: Loan Administration

If otherwise to the Administrative Agent:

Wells Fargo Bank, N.A.

2859 Paces Ferry Rd, Suite 1200

Atlanta, GA 30339

Attn: Relationship Manager

If to any other Lender:

To such Lender’s address or telecopy number as set forth on its signature page
hereto, or in the applicable Assignment and Assumption,

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt and the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight delivery by a nationally recognized
courier, when delivered; or (iv) if delivered in accordance with Section 9.5 to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii), and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs of third parties engaged by the
Administrative Agent and reasonable expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
duly documented, out-of-pocket disbursements of counsel to the Administrative
Agent and all duly documented, out-of-pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee

 

Page 106



--------------------------------------------------------------------------------

Letter, including the reasonable fees and duly documented out-of-pocket
disbursements of their respective external counsel and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, provided that any such legal fees shall be
limited to one external counsel for the Administrative Agent, one external
counsel for all other Lenders, and such local or foreign counsel of
Administrative Agent as may be necessary under the circumstances (provided, that
Administrative Agent and all other Lenders, as a group, may have separate local
or foreign counsel in the event of a conflict), (c) to pay, and indemnify and
hold harmless the Administrative Agent, the Issuing Bank and the Lenders from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, and (d) to the
extent not already covered by any of the preceding subsections but qualified in
all regards without limitation by the limitation on counsel in clause (b) of
this Section, to pay or reimburse the reasonable fees and duly documented
disbursements of counsel to the Administrative Agent, the Issuing Bank and any
Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in subsections
11.1(e) or 11.1(f), including, without limitation (i) any motion for relief from
any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor in possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

Section 13.3 Stamp, Intangible, and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the

 

Page 107



--------------------------------------------------------------------------------

credit or the account of the Borrower against and on account of any of the
Obligations then due and payable, irrespective of whether or not all of the
Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2.

Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE BORROWER, AND THE OTHER LOAN PARTIES
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE OTHER
LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER, OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.

 

Page 108



--------------------------------------------------------------------------------

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6 Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and, subject to the last sentence of subsection (b) of this
Section, any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment and the Loans at the time owing to it, to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Revolving Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment or Revolving Loans, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.

 

Page 109



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of a Bid Rate Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Swingline Commitment or Revolving Commitment, respectively.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Eligible Assignee,
upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Eligible Assignee and such transferor Lender,
as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates, any other Loan Parties, or any of their
respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the Eligible
Assignee or another Lender (or Affiliate thereof).

(viii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to the immediately following subsection (c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by

 

Page 110



--------------------------------------------------------------------------------

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Section 5.4, Section 13.2, Section 13.10, and the other provisions
of this Agreement and the other Loan Documents as provided in Section 13.11 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitment, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon (other than termination
of Post-Default Rate interest), or (z) release (unless permitted herein or under
any other Loan Document) any Guarantor from its Obligations under the Guaranty.
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10, 5.1, and
5.4 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10(c) as though
it were a Lender.

 

Page 111



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall entitle any pledge or assignee to any rights hereunder or
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in subsections (b) and (d) of this Section shall not apply to such
designation. No Lender may designate more than one Designated Lender. The
parties to each such designation shall execute and deliver to the Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and give prompt notice thereof to
the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.3 after the Borrower has accepted a Bid Rate Loan (or portion thereof)
of the Designating Lender, and (iii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Lenders for each and every of
the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 12.8 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender, and (y) the
Maturity Date. In connection with any such designation, the Designating Lender
shall pay to the Administrative Agent an administrative fee for processing such
designation in the amount of $4,500.

 

Page 112



--------------------------------------------------------------------------------

Section 13.7 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to subsection (c) of this Section, any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Multicurrency Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Multicurrency Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6 and any increases
contemplated under Section 2.18) or subject the Lenders to any additional
obligations except for any increases contemplated under Section 2.18;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (other than the Post-Default Rate which shall be determined
by the Requisite Lenders);

(iii) reduce the amount of any Fees payable to the Lenders hereunder, other than
Fees payable to the Administrative Agent pursuant to the Fee Letter;

(iv) modify the definition of Maturity Date (other than as contemplated under
Section 2.15) or otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Maturity Date except in accordance with Section 2.4(b) or Section 2.15;

(v) modify the definitions of Pro Rata Share or the defined terms used in the
definition of Pro Rata Share, or amend or otherwise modify the provisions of
Section 3.2;

(vi) amend this Section 13.7;

 

Page 113



--------------------------------------------------------------------------------

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14(b);

(ix) waive a Default or Event of Default under Section 11.1(a); or

(x) amend or waive the Borrower’s compliance with Section 2.17.

(c) Amendment of the Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. Any amendment, waiver or consent with
respect to any Loan Document that (i) diminishes the rights of a Specified
Derivatives Provider in a manner or to an extent dissimilar to that affecting
the Lenders or (ii) increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.

Section 13.8 Nonliability of the Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank, and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank,
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank, or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank, or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 13.9 Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives

 

Page 114



--------------------------------------------------------------------------------

(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms of this
Section 13.9); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) if an
Event of Default exists, as and to the extent necessary in connection with the
exercise of any remedies under any Loan Document (or any Specified Derivatives
Contract) or any action or proceeding relating to any Loan Document (or any such
Specified Derivatives Contract) or the enforcement of rights hereunder or
thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent, the Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis prior to disclosure by the Borrower,
any other Loan Party, any other Subsidiary or any Affiliate. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.10 Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of each of the Administrative Agent, the Issuing Bank or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments, or expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs, and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Sections 3.10 or
5.1 or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to

 

Page 115



--------------------------------------------------------------------------------

herein as an “Indemnity Proceeding”) which is in any way related directly or
indirectly to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, the
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Bank and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
out-of-pocket, external counsel fees and disbursements) incurred in connection
with defense thereof by, the Administrative Agent, the Issuing Bank or any
Lender as a result of conduct of the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for (x) any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence, or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment, or
(y) Indemnified Costs to the extent arising directly out of or resulting
directly from claims of one or more Indemnified Parties against another
Indemnified Party (other than claims of the Indemnified Parties against the
Administrative Agent, the Issuing Bank or the Swingline Lender, in each case,
acting in their capacities as such).

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 13.10, except to the extent that such
delay materially prejudices the Borrower.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

 

Page 116



--------------------------------------------------------------------------------

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, or on behalf of, an Indemnified Party shall be reimbursed
directly by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 13.11 Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been canceled, (c) none of the Lenders
is obligated any longer under this Agreement to make any Loans and the Issuing
Bank is no longer obligated under this Agreement to issue Letters of Credit, and
(d) all Obligations (other than contingent obligations for which no claim has
been made or obligations which survive as provided in the following sentence)
have been paid and satisfied in full, this Agreement shall terminate. The
indemnities to which the Administrative Agent, the Issuing Bank and the Lenders
are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.8, 13.2, and
13.10 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.5, shall continue in full force and effect and
shall protect the Administrative Agent, the Issuing Bank and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Page 117



--------------------------------------------------------------------------------

Section 13.12 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13 Judgment Currency.

(a) Conversion Rate. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Original Currency with the Other
Currency on the day on which final judgment is given (or if such day is not a
Business Day, the next succeeding Business Day).

(b) Discharge of Judgment. The obligations of Borrower in respect of any sum due
from it to the Administrative Agent and/or any Lender hereunder shall,
notwithstanding any judgment in such Other Currency, be discharged only to the
extent that, on the Business Day following receipt by the Administrative Agent
and/or such Lender of any sum adjudged to be so due in the Other Currency, the
Administrative Agent and/or such Lender may in accordance with normal banking
procedures purchase the Original Currency with the Other Currency. If the
Original Currency so purchased is less than the sum originally due to the
Administrative Agent and/or such Lender in the Original Currency, Borrower
hereby agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent and/or such Lender, as applicable, against
such loss, and if the amount of the Original Currency so purchased exceeds the
sum originally due to the Administrative Agent or such Lender in the Original
Currency, the Administrative Agent and/or such Lender, as applicable, shall
remit such excess to Borrower.

Section 13.14 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.15 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of , each of the parties hereto.

 

Page 118



--------------------------------------------------------------------------------

Section 13.16 Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.17 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

Section 13.18 Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower shall not have any liability with respect to
any claim for any special, indirect, incidental or consequential damages
suffered or incurred by the Administrative Agent, the Issuing Bank or any Lender
(as distinct from special, indirect, incidental or consequential damages of a
third party awarded against the Administrative Agent, the Issuing Bank or any
Lender for which the Borrower may be responsible to the extent covered by
Section 13.10) in connection with, arising out of, or in any way related to,
this Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The parties hereto hereby waive, release, and agree not to sue any other party
hereto for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby (other than punitive damages of a third party
awarded against the Administrative Agent, the Issuing Bank or any Lender for
which the Borrower may be responsible to the extent covered by Section 13.10).

Section 13.19 Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 13.20 Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 

Page 119



--------------------------------------------------------------------------------

Section 13.21 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.22 Time.

Time is of the essence with respect to each provision of this Agreement.

[Signatures on Following Pages]

 

Page 120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BORROWER:

EQUITY ONE, INC.,

a Maryland corporation

By:  

/s/ Thomas Caputo

  Thomas Caputo   President

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent and as a Lender

By:  

/s/ J. Todd Kurn

  Name: J. Todd Kurn   Title: Vice President

[Signatures Continue on Next Page]

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ J. Todd Kurn

  Name: J. Todd Kurn   Title: Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Ken Carl

  Name: Ken Carl   Title: Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

BANK OF AMERICA, N.A. By:  

/s. Michael W. Edwards

  Name: Michael W. Edwards   Title: Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

SUNTRUST BANK By:  

/s/ Nancy B. Richards

  Name: Nancy B. Richards   Title: Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Joseph Lee Hord

  Name: Joseph Lee Hord   Title: Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

BARCLAYS BANK PLC By:  

/s/ Diane Rolfe

  Name: Diane Rolfe   Title: Director

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

BRANCH BANKING AND TRUST COMPANY By:  

/s/ C. William Buchholz

  Name: C. William Buchholz   Title: Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

ROYAL BANK OF CANADA By:  

/s/ G. David Cole

  Name: G. David Cole   Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

TD BANK, N.A. By:  

/s/ John Valladares

  Name: John Valladares   Title: Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

CITICORP NORTH AMERICA, INC. By:  

/s/ John Rowland

  Name: John Rowland   Title: Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

JP MORGAN CHASE BANK, N.A. By:  

/s/ Elizabeth R. Johnson

  Name: Elizabeth R. Johnson   Title: Credit Banker

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

RAYMOND JAMES BANK, FSB By:  

/s/ Alexander L. Rody

  Name: Alexander L. Rody   Title: Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ J.T. Johnston

  Name: J.T. Johnston Cos   Title: Managing Director By:  

/s/ Joanna Soliman

  Name: Joanna Soliman   Title: Vice President



--------------------------------------------------------------------------------

Signature Page to Third Amended and Restated Credit Agreement with Equity One,
Inc.

 

ISRAEL DISCOUNT BANK OF NEW YORK By:  

/s/ Roger N. Arsham

  Name: Roger N. Arsham   Title: Senior Vice President By:  

/s/ Christopher Meade

  Name: Christopher Meade   Title: Vice President